 

NOTICE OF CONFIDENTIALITY RIGHTS:  IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE
OR STRIKE ANY OR ALL OF THE FOLLOWING FROM ANY INSTRUMENT THAT TRANSFERS AN
INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS: 
YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.

 

RECORDING REQUESTED BY,

AND WHEN RECORDED, MAIL TO:

 

SILVERGATE BANK

4275 Executive Square

Suite 800

La Jolla, California 92037-1492

Attention: Commercial Loan Department

 

(SPACE ABOVE THIS LINE FOR RECORDER’S USE ONLY)

 

DEED OF TRUST

ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT

AND FIXTURE FILING

 

[Form of Deed of Trust Recorded with Brazoria, Chambers, Fort Bend, Galveston
and Harris Counties, Texas]

 

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (the “Deed of Trust”) is made as of June 12, 2014, by REVEN
HOUSING TEXAS, LLC, a Delaware limited liability company (“Trustor”), to
FIDELITY NATIONAL TITLE AGENCY (“Trustee”), for the benefit of SILVERGATE BANK,
a California corporation (“Beneficiary”), as beneficiary.

 

1. DEFINITIONS. Certain terms used in this Deed of Trust are defined below; and
certain other terms used in this Deed of Trust are defined elsewhere in this
Deed of Trust. Except as otherwise indicated: terms defined in the Note shall
have the same meaning when used in this Deed of Trust or other Loan Document;
and terms defined in the Loan Documents other than this Deed of Trust shall have
the same meaning when used herein or in the Note.

 

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with such Person, or directly or indirectly.

 

“Change of Control” means an event or series of events occurring after the
effective date of this Deed of Trust by which:

 

1. The passage of thirty days from the date upon which any Person or two or more
Persons acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation thereof,
will result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Parent, or control over fifty-one percent (51%) or more of the Equity Interests
of the Parent entitled to vote for members of the board of directors or
equivalent governing body of the Parent on a fully diluted basis (and taking
into account all such securities that such Person or group has the right to
acquire pursuant to any option right); or

 

2. The occurrence of liquidation of Parent.

 



  Deed of Trust

 

 

“Control” means (including the terms “controlling”, “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power (i)
to vote the majority of the outstanding voting securities of such person or
entity; or (ii) to otherwise direct management policies of such person or entity
by contract or otherwise.

 

“Event of Default” means the occurrence of any of the following, regardless of
the cause thereof, or the circumstances giving rise thereto:

 

1.1.1 Trustor’s failure to make any payment when due in accordance with the
terms of the Note, this Deed of Trust or any Loan Document;

 

1.1.2 Any of Trustor’s representations or warranties contained in the Note or
any Loan Document is materially untrue;

 

1.1.3 A Transfer, other than a Permitted Transfer, occurs without the prior
written consent of Beneficiary;

 

1.1.4 Should any party be identified on the Addendum attached hereto as
Exhibit ”B” (the “Addendum”) as an “Additional Essential Party” (being
collectively herein called the “Additional Essential Parties”), Trustor, any
guarantor of the Note, any shareholder owning twenty percent (20%) or more of
the shares of Trustor, any general partner, joint venturer, manager or any
managing member of Trustor, or any successors and permitted assigns of any of
them:

 

(a) file a petition in voluntary bankruptcy or for an arrangement or
reorganization under any bankruptcy or insolvency laws, or debtor relief
statutes (hereinafter referred to as a “Bankruptcy Proceeding”);

 

(b) file any answer in any Bankruptcy Proceeding or any other action or
proceeding admitting insolvency or inability to pay its debts;

 

(c) fail to oppose, or fail to obtain a vacation or stay of, any involuntary
Bankruptcy Proceeding within forty-five (45) days after the filing thereof;

 

(d) be granted a decree or order for relief, or be adjudicated a bankrupt or
declared insolvent in any Bankruptcy Proceeding, whether voluntary or
involuntary;

 

(e) have a trustee or receiver appointed for or have any court take jurisdiction
of its property, or the major part thereof, or any of the Properties, in any
voluntary or involuntary proceeding for the purpose of reorganization,
arrangement, dissolution or liquidation, if such trustee or receiver is not
discharged or if such jurisdiction is not relinquished, vacated or stayed on
appeal or otherwise, within forty-five (45) days after the commencement thereof;

 

(f) make an assignment for the benefit of creditors;

 

(g) consent to any appointment of a receiver or trustee or liquidator of all of
its property, or the major part thereof, or any of the Properties;

 

(h) have an attachment or execution levied with respect to, or other judicial
seizure be effected for, all or substantially all of its assets or interest in
any of the Properties, or the placing of any attachment, levy of execution,
charging order, or other judicial seizure on the interest of any member in
Trustor; or

 



 2Deed of Trust

 

 

(i) dissolve as an entity, whether voluntarily or involuntarily, or by operation
of law;

 

1.1.5 Failure by any guarantor of the Note, or of any obligation under any Loan
Document, to perform any of its obligations under its guaranty agreement, or any
of such guarantor’s representations or warranties contained in its guaranty, or
in any other document or instrument furnished or delivered to Beneficiary in
connection therewith, is materially untrue;

 

1.1.6 The entry of a final judgment, final order or final decree for the payment
of money against Trustor, which is not satisfied and paid, or enforcement of
which has not been stayed, within ten (10) days after the date of entry of such
judgment, order or decree;

 

1.1.7 If (a) the term of any policy of insurance required by this Deed of Trust
shall expire or lapse, or (b) Trustor receives notice of cancellation of any
such policy and Trustor does not provide Beneficiary with written evidence of a
replacement or renewal policy of insurance complying with this Deed of Trust at
least five (5) business days prior to the date of cancellation or expiration of
such policy;

 

1.1.8 A default shall have occurred under any other encumbrance or security
agreement affecting any of the Properties whether senior or junior;

 

1.1.9 Trustor’s default in the performance of any other term, covenant or
condition contained in the Note, this Deed of Trust or any other Loan Document,
which is not cured within thirty (30) days after written notice of such default
given by Beneficiary to Trustor (except that, if the default is such that it
cannot be cured within said thirty (30) day period, and Trustor promptly
commences the cure of such default within thirty (30) days after such written
notice and diligently pursues such cure to completion, then such thirty (30) day
period shall be extended to such period of time as may be reasonably necessary,
but in no event more than a total of ninety (90) days); or

 

1.1.10 An “Event of Default” occurs defined in either of the “Other Deeds of
Trust” (as defined below).

 

“Good Faith” as used in this Deed of Trust and the Loan Documents means honesty
in fact (and is not intended to impose a standard of commercial reasonableness).

 

“Loan” means the loan evidenced by the Note.

 

“Loan Documents” means the Note, this Deed of Trust, that certain Holdback
Agreement between Trustor and Beneficiary dated as of even date herewith (the
“Holdback Agreement”), and any other documents or instruments now or hereafter
securing or evidencing the Note or the obligations secured by this Deed of Trust
or the Other Deeds of Trust (but not that certain Unsecured Environmental
Indemnity Agreement of even date herewith by Trustor in favor of Beneficiary).

 

“Other Deeds of Trust” means those certain Deeds of Trust, Assignments of Leases
and Rents, Security Agreements, and Fixture Filings, by Trustor in favor of
Beneficiary, dated as of the date hereof, encumbering real property in (i)
Galveston County, Texas and (ii) Harris, Fort Bend and Brazoria Counties, Texas.

 



 3Deed of Trust

 

 

“Parent” means Reven Housing REIT, Inc., a Maryland corporation.

 

“Permitted Transfer” means (i) a transfer of all of the ownership interests in
Trustor by Parent to a limited partnership (“Member”) Controlled by Parent and
initially owned entirely by Parent, directly or indirectly; (ii) any Transfer of
interests in Parent as a result of the sale of Parent’s stock on any nationally
recognized securities exchange, inter-dealer quotation system or
over-the-counter marketplace; or (iii) any issuance, sale, assignment,
alienation conveyance, divestment, transfer, disposition, hypothecation,
mortgage or encumbrance of any equity interest in Parent, provided that such
issuance, transfer or encumbrance does not constitute a Change of Control.

 

“Person” means any person or entity.

 

“Personal Property” means all “Accounts”, “Cash proceeds”, “Chattel paper”,
“Collateral”, “Commercial tort claims”, “Deposit accounts”, “Documents”,
“Electronic chattel paper”, “Equipment”, “Fixtures”, “General intangibles”,
“Goods”, “Instruments”, “Inventory”, “Investment property”, “Letter-of-credit
rights”, “Noncash proceeds”, “Payment intangibles”, “Proceeds”, “Software”,
“Supporting Obligations”, and “Tangible chattel paper”, as defined in the
Uniform Commercial Code (as such Uniform Commercial Code may be amended from
time to time) and any and all other personal property in which Trustor has any
interest, whether currently owned or hereafter acquired, relating to, generated
from, arising out of or incidental to the ownership, development, use or
operation of the Real Property (whether or not subsequently removed from the
Real Property (other than that portion of the Properties consisting of the Real
Property), including, without limitation, all (i) machinery and tools;
(ii) rugs, carpets and other floor coverings; (iii) draperies and drapery rods
and brackets, awnings, window shades, venetian blinds and curtains; (iv) lamps,
chandeliers and other lighting fixtures; (v) office maintenance and other
supplies; (vi) apparatus, appliances, furniture and furnishings, building
service equipment, and building materials, supplies and equipment; (vii) rights,
royalties, rents, security deposits, advance rentals, revenues, profits and
benefits; (viii) leases, lease guarantees, contracts, contract rights, licenses,
permits and certificates; (ix) deposits, funds, money and deposit accounts
(including any accounts, including reserve accounts, established under any of
the Loan Documents); (x) tenements, hereditaments and appurtenances;
(xi) approvals and parcel maps (whether tentative or final), building permits
and certificates of occupancy; (xii) names under or by which any of the
Properties or any of the Improvements may at any time be operated or known and
rights to carry on business under any such names or any variant thereof;
(xiii) trademarks and good will; (xiv) management agreements, service contracts,
supply contracts or other contracts or agreements; (xv) warranties; (xvi) water
stock; (xvii) shares of stock or other evidence of ownership of any part of any
of the Properties or Improvements that is owned by Trustor in common with
others, and all documents of membership in any owners’ or members’ association
or similar group having responsibility for managing, maintaining or operating
any part of any of the Properties or Improvements; (xviii) plans and
specifications prepared for construction of improvements on any of the
Properties, or any part thereof, and studies, data and drawings related thereto,
including, without limitation, studies, data or reports relating to toxic or
hazardous wastes or materials located on any of the Properties and/or
Improvements, and contracts and agreements of Trustor relating to the aforesaid
plans and specifications or to the aforesaid studies, data, reports and drawings
or to the construction of improvements on any of the Properties; (xix) sales
agreements, deposit receipts, escrow agreements and other ancillary documents
and agreements entered into respecting the sale to any purchasers of any part of
the any of the Properties, and/or Improvements, together with all deposits and
other proceeds of the sale thereof; (xx) damages, royalties and revenue of every
kind, nature and description whatsoever that Trustor may be entitled to receive
from any person or entity owning or having or hereafter acquiring a right to the
oil, gas or mineral rights and reservations of any of the Properties;
(xxi) deposits made with or other security given to utility companies by Trustor
with respect to any of the Properties and/or Improvements; (xxii) advance
payments of insurance premiums made by Trustor with respect to, and all claims
or demands with respect to, insurance; (xxiii) negotiable certificates of
deposit of Trustor in Beneficiary’s possession and all accounts of Trustor
maintained with Beneficiary and each deposit account of Trustor assigned to
Beneficiary pursuant to any agreement (including under that certain Holdback
Agreement of even date herewith); (xxiv) insurance proceeds (including insurance
proceeds for insurance not required under the terms of this Deed of Trust);
(xxv) condemnation awards; (xxvi) causes of action, claims, compensation, awards
and recoveries for any damage or injury to any of the Properties and/or
Improvements or for any loss or diminution in value of any of the Properties
and/or Improvements; (xxvii) books and records, including, without limitation,
all computer records, computer tapes and electronic and electromagnetic
representations and reproductions thereof; (xxviii) guaranties of and security
for any of the foregoing; (xxix) all reserves and impounds and accounts held by
Beneficiary in connection with the Loan (including the Holdback Account as
defined in the Holdback Agreement); (xxx) all substitutions, renewals,
improvements, attachments, accessions, additions and replacements to any of the
foregoing; and all “Proceeds” (as such term is defined in the Uniform Commercial
Code), collections, insurance proceeds and products of any of the property
listed in (i) through (xxx) above, including without limitation, proceeds of any
voluntary or involuntary disposition or claim respecting any part thereof
(pursuant to judgment, condemnation award or otherwise) and all documents,
instruments, general intangibles, goods, equipment, inventory, chattel paper,
monies, accounts, deposit accounts and other personal property that may arise
from the sale or disposition of any of the foregoing, all guaranties of and
security for any of the foregoing, and all books and records, including, without
limitation, all computer records, computer tapes and electronic and
electromagnetic representations and reproductions thereof, relating to any of
the foregoing.

 



 4Deed of Trust

 

 

“Properties” means collectively, the individual real properties described in
Exhibit ”A”, attached hereto and incorporated herein by reference, together with
all buildings and other improvements (“Improvements”) now or hereafter located
thereon, whether now owned or hereafter acquired (such real property, buildings
and improvements and after acquired interest being hereinafter collectively
referred to as the “Real Property”); the Personal Property; all easements and
other rights now or hereafter made appurtenant to the Real Property; all
additions and accretions to the Real Property; all fixtures, machinery,
equipment, and appliances at any time attached to, or located in or on the Real
Property in which Trustor has an interest; all rights in or to existing or
future streets or public places; all existing and future minerals, oil, gas and
other hydrocarbon substances upon, under or through the Real Property; all water
and water rights, pumps and pumping plants, and existing and future water stock
relating thereto; all existing and future shares of stock or other evidence of
ownership of any part of the foregoing property and all intangible property and
rights relating to the foregoing property, or the operation thereof or used in
connection therewith, including all options, sales contracts and rights of first
refusal of any nature whatsoever, covering all or any portion of such property,
together with any deposits or other payments made in connection therewith,
existing and future development rights, permits and approvals, air rights and
other similar land use permits, approvals or entitlements; and all proceeds of
any of the foregoing. Any reference in this Deed of Trust to the “Property”
shall mean the Property described in this Section, any part thereof, or any
interest therein.

 

“Property” means each of the Properties, individually.

 

“Taxes and Assessments” means all taxes, assessments, levies and charges imposed
by any public or quasi-public authority having jurisdiction over any of the
Properties which are or may affect, or become a lien upon, any of the
Properties, or the rents, royalties, profits and income of any of the
Properties, or interest therein, or imposed by any public or quasi-public
authority upon Trustor, Trustee or Beneficiary by reason of their respective
interests in any of the Properties or by reason of any payment, or portion
thereof, made to Beneficiary hereunder or pursuant to any obligation secured by
any of the Loan Documents, other than taxes which are measured by and imposed
upon Beneficiary’s general net income.

 



 5Deed of Trust

 

 

“Transfer” means the sale, transfer, hypothecation, encumbrance, mortgage,
conveyance, lease, alienation, assignment, disposition, divestment, or leasing
with option to purchase, or assignment of any of the Properties, or any portion
thereof or interest therein or in Trustor (whether direct or indirect, legal or
equitable including the issuance, sale, assignment, alienation, conveyance,
divestment, transfer, disposition, hypothecation, mortgage or encumbrance of any
ownership interest in Trustor); or entering into any agreement or contract to do
any of the foregoing which is not conditioned on compliance with the terms of
the Loan Documents with respect to Transfers, or undertaking, suffering or
causing any of the foregoing to occur voluntarily, involuntarily or by operation
of law; or a Change of Control.

 

“Uniform Commercial Code” means the Uniform Commercial Code as enacted in the
State of Texas.

 

2. GRANT IN TRUST. Trustor does hereby irrevocably and unconditionally mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer, and convey each of the
Properties to Trustee, in trust, with power of sale and right of entry and
possession, for the benefit of Beneficiary, for the purposes and upon the terms
and conditions hereinafter set forth.

 

3. ASSIGNMENT OF RENTS. Trustor absolutely, unconditionally and irrevocably
assigns to Beneficiary the rents, royalties, issues, profits, security deposits
and income of each of the Properties for the purposes and upon the terms and
conditions hereinafter set forth including the license granted in Section 6.10.1
hereof. The foregoing assignment shall not impose upon Beneficiary any duty to
produce rents from any of the Properties, and such assignment shall not cause
Beneficiary to be a “mortgagee in possession” for any purpose. This assignment
is an absolute and present assignment from Trustor to Beneficiary and not merely
the passing of a security interest, subject only to the provisions hereinafter
contained pertaining to Trustor’s right to collect rents, issues and profits of
any of the Properties. Notwithstanding anything to the contrary in this Deed of
Trust, the Texas Assignment of Rents Act that was enacted in 2011 and added to
the Texas Property Code as new Chapter 64 will govern enforcement of the
assignment of rents, the application of proceeds, and the turnover of rents to
Beneficiary.

 

4. OBLIGATIONS SECURED. Trustor makes the foregoing grant and assignment for the
purpose of securing the following in such order of priority as Beneficiary may
determine (the “Obligations”):

 

4.1 Payment of Loan. Payment to Beneficiary of all indebtedness evidenced by or
arising under the Note, together with interest thereon, including sums added to
the principal balance of the Note in accordance with the terms thereof, and all
prepayment, late charges or other charges or fees payable thereunder, and any
and all modifications, extensions, renewals or substitutions thereof whether or
not evidenced by a new or additional promissory note or notes;

 

4.2 Payment of Further Loans. Payment of such further indebtedness with interest
thereon, and performance of and compliance with such further obligations as the
then record owner of the Properties may undertake to pay, perform or comply with
for the benefit of Beneficiary, its successors or assigns, when such borrowing
or obligation is evidenced by a note or by any writing reciting that it or they
are so secured;

 



 6Deed of Trust

 

 

4.3 Performance Under Loan Documents. Performance of and compliance with each
agreement, undertaking, obligation, warranty or representation of Trustor or any
other person contained in any of the Loan Documents, or incorporated therein by
reference, or in any and all documents, leases or instruments assigned to
Beneficiary or executed in Beneficiary’s favor and delivered thereunder, and
payment of all sums, fees, costs and expenses as therein set forth or which may
otherwise be advanced by or due to Trustee or Beneficiary under any provision of
any of the Loan Documents, with interest thereon at the rate provided therein.
However, if any document now or hereafter executed by Trustor and Beneficiary
contains any obligation, covenant, representation or warranty of Trustor that by
its express terms, or by the express terms of such document, is not intended to
be secured by this Deed of Trust, then such obligation, covenant, representation
or warranty shall not be secured by this Deed of Trust or any other Loan
Document (but only to the extent necessary, with respect to temporal
applicability, scope or otherwise, to render the same unsecured), and to the
extent (if any) that such unsecured obligation, covenant, representation or
warranty may be repeated in any provision of this Deed of Trust or any other
Loan Document, it shall be deemed stricken and excluded from this Deed of Trust
and such Loan Document (but only to the extent necessary, with respect to
temporal applicability, scope or otherwise, to render the same unsecured) from
and after the date on which such unsecured obligation, covenant, representation
or warranty arises and becomes effective under terms of the document in which it
is contained.

 

5. SECURITY AGREEMENT AND FIXTURE FILING.

 

5.1 Grant of Security Interest. Trustor hereby grants to Beneficiary a security
interest in the Personal Property to secure all of the Obligations and all other
obligations of Trustor to Beneficiary contained in this Deed of Trust and any
other Loan Documents. This Deed of Trust constitutes a security agreement with
respect to all personal property in which Beneficiary is granted a security
interest hereunder, and Beneficiary shall have all of the rights and remedies of
a secured party under the Uniform Commercial Code as well as all other rights
and remedies available at law or in equity.

 

5.2 Perfection. Trustor will execute, acknowledge, deliver and cause to be
recorded or filed, in the manner and place required by any present or future
law, any instrument that may be requested by Beneficiary to publish notice or
protect, perfect, preserve, continue, extend, or maintain the security interest
and lien, and the priority thereof, of this Deed of Trust or the interest of
Beneficiary in each of the Properties, including, without limitation, deeds of
trust, security agreements, financing statements, continuation statements, and
instruments of similar character, and Trustor shall pay or cause to be paid
(i) all filing and recording taxes and fees incident to each such filing or
recording, (ii) all reasonable out-of-pocket expenses, including without
limitation, reasonable out-of-pocket attorneys’ fees and costs, incurred by
Beneficiary in connection with the preparation, execution, and acknowledgement
of all such instruments, and (iii) all federal, state, county and municipal
stamp taxes and other taxes, duties, imposts, assessments, and charges arising
out of or in connection with the execution and delivery of such instruments.
Trustor hereby irrevocably constitutes and appoints Beneficiary as the
attorney-in-act of Trustor, to deliver and, if appropriate, file with the
appropriate filing officer or office any such instruments if Trustor should fail
to do so. In addition, Trustor hereby authorizes Beneficiary to cause any
financing statement or fixture filing to be filed or recorded without the
necessity of any signature of Trustor on such financing statement or fixture
filing.

 

5.3 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Beneficiary shall have the right to cause any of the Properties that is
Personal Property and subject to the security interest of Beneficiary hereunder
to be sold at any one or more public or private sales as permitted by applicable
law, and Beneficiary shall further have all other rights and remedies, whether
at law, in equity, or by statute, as are available to secured creditors under
applicable law, specifically including, without limitation, the right to proceed
as to both the real property and the personal property contained within any of
the Properties as permitted by Uniform Commercial Code. Any such disposition may
be conducted by an employee or agent of Beneficiary or Trustee. Any person,
including both Trustee and Beneficiary, shall be eligible to purchase any part
or all of such property at any such disposition.

 



 7Deed of Trust

 

 

5.4 Expenses. If an Event of Default has occurred and is continuing, expenses of
retaking, holding, preparing for sale, selling or the like shall be borne by
Trustor and shall include, without limitation, Beneficiary’s and Trustee’s
out-of-pocket attorneys’ fees and legal expenses. If an Event of Default shall
have occurred and be continuing, then Trustor, upon demand of Beneficiary, shall
assemble such Personal Property and make it available to Beneficiary at such
place as shall be required by Beneficiary in its sole discretion. Beneficiary
shall give Trustor at least ten (10) days’ prior written notice of the time and
place of any public sale or other disposition of such personal property or of
the time of or after which any private sale or any other intended disposition is
to be made, and if such notice is sent to Trustor, at the same address as is
provided for the mailing of notices herein, it is hereby deemed that such notice
shall be and is reasonable notice to Trustor.

 

5.5 Place of Business. Trustor maintains a place of business as set forth as the
address of Trustor provided on the Addendum hereto, and Trustor will immediately
notify Beneficiary in writing of any change in its place of business.

 

5.6 Fixtures. Portions of any of the Properties are goods or other property that
are or are to become fixtures relating to any of the Properties, and Trustor
covenants and agrees that the filing of this Deed of Trust in the real estate
records of the county where the Properties are located shall also operate from
the time of filing as a “fixture filing” as defined in Uniform Commercial Code
Section 9-02(a)(40) and covers goods that are or are to become fixtures.

 

6. COVENANTS.

 

6.1 Performance of Obligations. Trustor shall promptly pay when due all sums
secured hereby, together with any interest thereon, and shall perform and comply
with in a timely matter all other obligations secured by this Deed of Trust. All
sums payable by Trustor hereunder shall be paid without notice, demand, setoff,
deduction, defense, abatement or deferment and all obligations and liabilities
of Trustor hereunder shall not be released, discharged or otherwise affected by
reason of any act, claim or circumstance of any kind or nature, whether or not
Trustor has notice or knowledge thereof.

 

6.2 Title. Trustor warrants and represents that (a) Trustor lawfully holds and
possesses each of the Properties and has the right to encumber the same; (b) the
persons executing this Deed of Trust on behalf of Trustor have the full right,
power and authority so to do on behalf of Trustor; (c) this Deed of Trust, as so
executed and delivered, is a valid and fully binding obligation of Trustor,
enforceable in accordance with its terms; and (d) Trustor, its authorized
employees, agents and representatives, have all reviewed, approved, and been
fully advised with respect to this Deed of Trust, the loan transaction evidenced
by the Note, and any other document or instrument executed and delivered in
connection therewith or as security therefor. To Trustor’s actual knowledge,
Trustor holds good and marketable fee simple title and estate to the Property
and has full right, power and authority to convey the same subject to
encumbrances, easements, reservations and restrictions, and to Trustor’s actual
knowledge free of all liens, encumbrances and charges whatsoever, except for the
exceptions shown in the title insurance policy in favor of Beneficiary insuring
the lien of this Deed of Trust (“Permitted Encumbrances”). Trustor represents
and warrants that none of the Permitted Encumbrances will materially and
adversely affect (i) Trustor’s ability to pay in full the Obligations, (ii) the
use of the Property for the use currently being made thereof, (iii) the
operation of the Property, or (iv) the value of the Property.

 

6.3 Taxes and Assessments.

 



 8Deed of Trust

 

 

6.3.1 Trustor’s Obligation for Payment of Taxes and Assessments. Trustor shall
pay all Taxes and Assessments prior to delinquency. Notwithstanding the
preceding sentence, Trustor shall have the right to contest in good faith the
validity or amount of any Taxes or Assessments which right, however, is
conditional upon (i) such contest having the effect of preventing the collection
of the tax, assessment or lien so contested and the sale or forfeiture of the
premises or any part thereof or interest therein to satisfy the same, (ii)
Trustor giving Beneficiary written notice of its intention to contest the same
in a timely manner, which, with respect to any contested tax or assessment,
shall mean before any such tax, assessment or lien has been increased by any
penalties or costs, and with respect to any contested mechanic's lien claim,
shall mean within thirty (30) days after Trustor receives actual notice of the
filing thereof, and (iii) Trustor making and thereafter maintaining with
Beneficiary or such other depository as Beneficiary may designate, a deposit
(the “Cash Deposit”) of cash (or United States government securities, in
discount form, or other security as may, in Beneficiary's sole discretion, be
acceptable to Beneficiary, and in either case having a present value equal to
the amount herein specified) in an amount no less than One Hundred Fifty Percent
(150%) of the amount which, in Beneficiary's reasonable opinion, determined from
time to time, shall be sufficient to pay in full such contested tax, assessment
or lien and penalties, costs and interest that may become due thereon in the
event of a final determination thereof adverse to Trustor or in the event
Trustor fails to prosecute such contest as herein required, or in lieu thereof,
Trustor providing to Beneficiary title insurance over such matters in form and
substance reasonably acceptable to Beneficiary, and (iv) Trustor diligently
prosecuting such contest by appropriate legal proceedings. In the event Trustor
shall fail to prosecute such contest with reasonable diligence or shall fail to
maintain sufficient funds, or other security as aforesaid, on deposit as
hereinabove provided, Beneficiary may, at its option, liquidate the securities
deposited with Beneficiary, and apply the proceeds thereof and other monies
deposited with Beneficiary in payment of, or on account of, such taxes,
assessments, or liens or any portion thereof then unpaid, including the payment
of all penalties and interest thereon. Notwithstanding the foregoing, a Cash
Deposit shall not be required if the aggregate amount that may be due for such
contested tax, assessment, or liens and penalties, costs, and interest is less
than $10,000. When and if so requested by Beneficiary, Trustor shall deliver
promptly to Beneficiary receipts evidencing such payment, except to the extent
Beneficiary makes payments with deposits under Section 6.5. Trustor shall not
suffer, permit, initiate, or otherwise cause for any tax purpose, the joint
assessment of the real property described in Exhibit ”A” hereto and any personal
property located thereon, or any other procedure whereby the lien of real
property taxes and assessments and the lien of personal property taxes shall be
assessed, levied or charged against such real property as a single lien. While
any obligation or indebtedness secured by any Loan Document or the lien of this
Deed of Trust remains outstanding on any of the Properties, the Properties shall
be segregated on the applicable tax rolls from all other properties, both real
and personal; and, upon request, Trustor shall procure on behalf of Beneficiary
a tax service contract, the issuer, form and content of which shall be subject
to Beneficiary’s prior approval.

 

6.3.2 Effect of Change in Law. If at any time any law is enacted which deducts
from the value of real property, for taxation purposes, any lien thereon, or
changes in any way the laws now in force for the taxation of deeds of trust or
debts secured thereby, or the manner of collection of any such taxes so as to
affect any interest of Beneficiary under this Deed of Trust then Trustor shall
pay such tax if it may lawfully do so. If Trustor is not permitted by applicable
law to pay such tax, or if such payment would violate any applicable law, then
the whole of the principal sum secured by this Deed of Trust, together with
accrued interest thereon, at the option of Beneficiary, without demand or
notice, shall immediately become due and payable.

 

6.4 Insurance. For so long as this Deed of Trust or the Note is in effect,
Trustor shall continuously maintain insurance in accordance with the following
provisions:

 

6.4.1 Required Coverage. Trustor shall maintain or cause to be maintained
insurance in such amounts and insuring against such risks as shall be required
by Beneficiary from time to time, including the following:

 



 9Deed of Trust

 

 

(a) All Risk. All risk coverage insurance, including loss or damage by fire,
lightning, windstorm, hail, explosion, riot attending a strike, civil
commotions, aircraft, vehicles, smoke and other risks from time to time included
under “all risks coverage” policies in an amount equal to one hundred percent
(100%) of the full replacement value of all improvements on the any of the
Properties, with co-insurance clause, if any, only as acceptable to Beneficiary;

 

(b) Liability. Public liability and property damage insurance applicable to all
of the Properties in an amount not less than One Million Dollars ($1,000,000);

 

(c) Flood and Mudslide. Flood and mudslide insurance in amount equal to the
lesser of (1) the amount required for one hundred percent (100%) of the full
replacement value of all improvements, with co-insurance clause if any, only as
acceptable to Beneficiary, or (2) the maximum limit of coverage available with
respect to all of the Properties under the Federal Flood Insurance Program;
provided that such flood and mudslide insurance shall not be required if Trustor
shall provide Beneficiary with evidence satisfactory to Beneficiary in its sole
discretion that all of the Properties are not situated within an area identified
by the Secretary of Housing and Urban Development (or any other appropriate
governmental department, agency, bureau, board, or instrumentality) as an area
having special flood or mudslide hazard, and that no flood or mudslide insurance
is required on any of the Properties by any regulations under which the
Beneficiary is governed;

 

(d) Rent Loss. Rent loss or business interruption insurance against any loss of
income resulting from damage or destruction from insurable perils in an amount
not less than twelve (12) months of principal and interest payments under the
Note, together with escrow collections under Section 6.5;

 

(e) Mandatory Insurance. Workers’ compensation and all other insurance, if any,
of whatsoever description and in such amounts as may be required by any
ordinance, law or governmental regulation to be carried or maintained by Trustor
or the owner of all or any part of any of the Properties in connection with
Trustor’s operation of the same or the use of the same by Trustor or any other
person, partnership, corporation or entity, or in connection with the
construction, demolition, maintenance or repair of any of the Properties or any
part thereof; and

 

(f) Other Insurance Coverages. Such increased amounts and additional insurance,
and in such amounts, as may from time to time be required by Beneficiary
including boiler and machinery insurance, earthquake and leasehold interest
income insurance.

 

6.4.2 General Requirements. The policies of insurance to be maintained by
Trustor under the provisions of this Deed of Trust shall be issued by
responsible insurance carriers with a Best’s rating of no less than A-I,
licensed to do business in the State of Texas, who are reasonably acceptable to
Beneficiary and shall be in such form and with such endorsements (including a
mortgagee clause in favor of Beneficiary), waivers and deductibles (in no event
to exceed $10,000) as Beneficiary shall designate or approve. Without limitation
on the foregoing:

 

(a) Named Insureds. All policies shall name Trustor as the insured, and (with
the exception of policies for workmen’s compensation insurance) shall name
Beneficiary as mortgagee and as an additional insured (under a standard
non-contributing mortgagee protection clause, in form satisfactory to
Beneficiary, attached to such policy or policies whenever applicable, and
providing, among other matters, that all insurance proceeds shall be paid to
Beneficiary).

 



 10Deed of Trust

 

 

(b) Required Provisions. All policies shall contain: (1) the agreement of the
insurer to give Beneficiary at least 30 days’ notice prior to cancellation or
expiration of or change in such policies, or any of them; (2) a waiver of
subrogation rights against Beneficiary and Trustor; (3) an agreement that such
policies are primary and non-contributing with any insurance that may be carried
by Beneficiary; (4) a statement that the insurance shall not be invalidated
should any insured waive in writing prior to a loss any or all right of recovery
against any party for loss accruing to the property described in the insurance
policy; and (5) if obtainable, a provision that no act or omission of Trustor
shall affect or limit the obligation of the insurance carrier to pay the amount
of any loss sustained. As of the date hereof, and subject to any changes in such
requirements which Beneficiary may, in its discretion, make from time to time
pursuant to its rights under this Section 6.4, each policy of property insurance
hereunder shall contain a lender’s Loss Payable endorsement (Form 438 B.F.U.),
Mortgagee Clause (Form 127B), or other non-contributory mortgagee clause of
similar form and substance acceptable to Beneficiary in favor of Beneficiary as
a first mortgagee.

 

6.4.3 Delivery of Policies and Renewals. Concurrently herewith, Trustor shall
deliver to Beneficiary original policies with premiums prepaid evidencing the
insurance required hereunder. Trustor shall procure and pay for renewals of such
insurance from time to time before the expiration thereof, and Trustor shall
deliver to Beneficiary such original renewal policies with premiums prepaid at
least fifteen (15) days before the expiration of any existing policy.

 

6.4.4 Adjustment and Distribution of Casualty Insurance Proceeds. Trustor shall
cause any insurance policy in respect of loss or damage to any of the Properties
to provide that any loss (a) shall be adjusted by Trustor and Beneficiary, and
(b) shall be paid to Beneficiary.

 

6.4.5 Release. Trustor, for itself, and on behalf of its insurers, hereby
releases and waives any right to recover against Beneficiary or Trustee on any
liability for: damages for injury to or death of persons; any loss or damage to
property, including the property of any occupant of any of the Properties; any
loss or damage to buildings or other improvements comprising any of the
Properties; any other direct or indirect loss or damage caused by fire or other
risks, which loss or damage is or would be covered by the insurance required to
be carried hereunder by Trustor, or is otherwise insured; or claims arising by
reason of any of the foregoing, except to the extent caused solely by the active
negligence of Beneficiary or Trustee, respectively.

 

6.4.6 Miscellaneous. Neither Beneficiary nor Trustee shall, by reason of
accepting, rejecting, obtaining or failing to obtain insurance, incur any
liability for (a) the existence, non-existence, form, amount or legal
sufficiency thereof, (b) the solvency or insolvency of any insurer, or (c) the
payment of losses. All insurance required hereunder or carried by Trustor shall
be procured at Trustor’s sole cost and expense. Trustor shall deliver to
Beneficiary receipts satisfactory to Beneficiary evidencing full prepayment of
the premiums therefor, except to the extent Beneficiary makes payments with
Trustor’s deposits under Section 6.5 (for the periods and payments so covered by
such payments). In the event of foreclosure on, or other transfer of title in
lieu of foreclosure of, any of the Properties, all of Trustor’s interest in and
to any and all insurance policies in force shall pass to Beneficiary, or the
transferee or purchaser as the case may be, and Beneficiary is hereby
irrevocably authorized to assign in Trustor’s name to such purchaser or
transferee all such policies, which may be amended or rewritten to show the
interest of such purchaser or transferee.

 



 11Deed of Trust

 

 

6.5 Impound Account. Trustor shall pay to Beneficiary each month (on the first
day thereof, together with the principal and interest payments under the Note)
an amount estimated by Beneficiary to be equal to (a) the Taxes and Assessments
payable under Section 6.3, and (b) premiums next due for all insurance carried
under Section 6.4, each such estimate divided by the number of months to lapse
preceding the month in which it will become due and Trustor irrevocably grants
and assigns to Beneficiary a security interest in and to the amounts, if any, so
paid by Trustor. Such funds shall not be claimed to be held in trust and no sums
so paid shall bear interest, except to the extent of the minimum amount of
interest, if any, required by law; and Beneficiary shall, unless Trustor has
committed an Event of Default that shall be continuing, apply such funds to, or
(at the sole option of Beneficiary) release such funds to Trustor for, payment
of such Taxes and Assessments and premiums. If Trustor has committed an Event of
Default that shall be continuing, Beneficiary may, in its sole discretion, apply
all or any part of such sums in order of priority as Beneficiary may determine
to any indebtedness secured by this Deed of Trust. Trustor shall restore all of
the amounts so applied, as well as correct the other events or conditions
constituting the Event of Default not corrected by such application. If the
total amount retained in the impound account exceeds the amount of payments
actually applied by Beneficiary as set forth above, such excess may be credited
by Beneficiary on subsequent payments to be made by Trustor hereunder or, at the
option of Trustor, refunded to Trustor; but if the security account shall not be
sufficient to pay the sums required at least 30 days before the same are due and
payable, Trustor deposit with Beneficiary the full amount of any such deficiency
within five (5) business days of receipt of notice from Beneficiary indicating
any such deficiency. Upon repayment of the amounts evidenced by the Note and the
satisfaction of all other obligations of Trustor secured hereby, any remaining
funds held under this paragraph shall be promptly released to Trustor.

 

6.6 Liens and Encumbrances. Except as is specifically permitted by this Deed of
Trust, Trustor shall not cause, suffer or create any liens or encumbrances upon
any of the Properties; and Trustor shall pay at or prior to maturity, all
obligations secured by or reducible to liens and encumbrances which now or
hereafter shall encumber any of the Properties, whether senior or subordinate
hereto, including all claims for work or labor performed, or materials or
supplies furnished in connection with any work of improvement upon any of the
Properties. Trustor may contest any such claim of lien without cost or expense
to Trustee or Beneficiary, but only upon posting, and concurrently supplying to
Beneficiary a certified copy of a statutory bond or other security sufficient
under applicable law fully to protect any and all of the Properties encumbered
by such claim of lien and otherwise sufficient in Beneficiary’s sole opinion to
protect Trustee and Beneficiary against any judgment in favor of the lien
claimant. If Beneficiary is made a party to any litigation concerning this Deed
of Trust, or any of the Properties or any part thereof or interest therein, or
the occupancy thereof by any person or entity, then Trustor shall indemnify,
defend and hold Beneficiary harmless from all claims and liability by reason of
such litigation, including any reasonable out-of-pocket attorneys’ fees and
expenses incurred by Beneficiary whether or not any such litigation is
prosecuted to judgment. Any lien or encumbrance hereunder shall be paid and
fully discharged by Trustor within twenty (20) days after demand by Beneficiary.

 

6.7 Disposition of Insurance and Condemnation Proceeds and Damages.

 

6.7.1 Beneficiary’s Rights in Proceeds and Damages. For so long as the Loan
remains outstanding, Trustor hereby assigns to Beneficiary (a) any award for
damages suffered or compensation paid by reason of a taking for public use, or
an action in eminent domain, or the exercise of the police power, whether by a
condemnation proceeding or otherwise (such as by inverse condemnation), or any
transfer of all or any part of any of the Properties in avoidance thereof,
affecting any of the Properties, (b) all proceeds of any insurance policies paid
by reason of loss sustained to any of the Properties, and (c) all claims,
damages, causes of action, against or from any party or parties, with respect to
the Property, or any funds received or receivable in connection with any damage
to any of the Properties, incurred as a result of any cause whatsoever. All
proceeds of any such claims shall be paid by the person or entity making payment
directly to Beneficiary and Trustor shall do all things necessary to obtain
prompt settlement for each loss or claim covered by a policy of insurance. After
first deducting all reasonable out-of-pocket costs and expenses of Beneficiary
incurred in connection with the settlement or recovery of any proceeds
hereunder, Beneficiary may, at its option and without regard to the adequacy of
the security hereunder, except as otherwise provided in Section 6.7.2, apply any
such sum it retains hereunder to any indebtedness or obligation secured hereby
whether due or not, and in such order or priority as Beneficiary may determine;
however, after deducting its reasonable out-of-pocket costs and expenses
Beneficiary may, at the reasonable discretion of Beneficiary, except as
otherwise provided in Section 6.7.2, release to Trustor all or any part of the
entire amount so collected for reimbursement for costs and expenses incurred by
Trustor for the repair and restoration of the any of the affected Properties
upon any conditions Beneficiary chooses. Application of all or any portion of
such funds, or the release thereof, shall not cure or waive any Event of Default
or notice of an Event of Default or invalidate any acts done pursuant to such
notice. Trustor shall execute such further assignments, documents or instruments
as Beneficiary may from time to time require in order to evidence the assignment
hereunder. If, on any loss of or damage to any of the Properties or on a partial
taking or condemnation of any of the Properties, Beneficiary is not entitled
under law to retain the entirety of any proceeds or award pursuant to this
Section 6.7, then Beneficiary shall be entitled to apply the proceeds or award
to the repayment of the Note and any other indebtedness secured by any Loan
Document to the extent necessary in Beneficiary’s judgment to reduce the Note
balance and such other indebtedness by the ratio which the value of the
Properties remaining encumbered hereby bears to the value of the Properties
encumbered hereby immediately prior to such loss, damage or partial condemnation
or taking, as determined by Beneficiary’s appraiser retained for such purpose.
In the event any insurance proceeds or condemnation awards are applied by
Beneficiary against the Note under this Section 6.7.1, no prepayment premium
shall apply.

 



 12Deed of Trust

 

 

6.7.2 Use of Insurance Proceeds to Repair Properties. In the event of damage to
or destruction of any of the Properties from any cause actually covered under
insurance maintained by Trustor hereunder or any available condemnation
proceeds, then Beneficiary shall make available to Trustor the net insurance
proceeds or condemnation proceeds available as a result of such damage or
destruction (after deducting costs and expenses incurred by Beneficiary in
connection with the settlement or recovery of any proceeds as provided in
Section 6.7.1) for use by Trustor, in the reconstruction and repair of the
damaged or taken improvements to the condition approved by Beneficiary, on the
terms and conditions hereinafter set forth. In the event any of the conditions
to Trustor’s right to utilize the net proceeds hereunder are not satisfied or
fulfilled at any time, then such net proceeds shall be applied as provided in
Section 6.7.1. Such net proceeds shall be made available hereunder only if:
(a) no default or an Event of Default shall have occurred and be continuing;
(b) Beneficiary is satisfied in its reasonable discretion, that by expenditure
of the net proceeds hereunder the Property or Properties damaged or destroyed or
taken shall be fully restored within a reasonable period of time to the
equivalent of its or their original condition and value and all payments
required under the Note will continue to be paid; (c) in Beneficiary’s
reasonable discretion, such work of repair and restoration can be completed in
the ordinary course of business within four months from the commencement of work
and at least six months prior to the maturity of the Note; (d) Beneficiary has
reviewed and approved Trustor’s plans and specifications for the work of repair
and restoration, Trustor’s architect and any general contractors, subcontractors
and material suppliers employed to perform such work; (e) if so required by
Beneficiary in its discretion, all general contractors, all major subcontractors
and material suppliers have supplied 100% performance and completion bonds and
bonds protecting the Property or Properties from the imposition of mechanic’s or
other liens; (f) if the net insurance proceeds or condemnation proceeds
available are insufficient for payment of the full cost of restoration or repair
and the payments under the Note during the completion period (and re-leasing
period, if any), as estimated by Beneficiary, Trustor has deposited with
Beneficiary sufficient additional funds to insure payment of all such costs, or
made arrangements acceptable to Beneficiary for such sufficient additional
funds, such additional funds to be disbursed for costs incurred in the manner
herein specified prior to the disbursement of any other funds held by
Beneficiary; and (g) Trustor shall have satisfied such other conditions as
Beneficiary may in good faith determine to be appropriate. Disbursement of funds
by Beneficiary hereunder shall be subject to all of Beneficiary’s then customary
construction loan disbursement procedures. Provided that no default of Event of
Default shall have occurred and be continuing, in the event that such damage
covered by insurance or condemnation proceeds is reasonably likely to result in
repair costs and expenses of less than Ten Thousand Dollars and No/Cents
($10,000.00) or One Hundred Thousand Dollars and No/Cents ($100,000.00) in the
aggregate with respect to any one Property, then Beneficiary shall not condition
the release of any such funds to Trustor on any of the items in the foregoing
sentence. No funds held by Beneficiary hereunder shall bear interest; and
Beneficiary shall have no duties or obligations with respect thereto, or with
respect to the provisions of this Section 6.7.2, other than that of a
construction lender; and the reasonable costs and expenses of Beneficiary
incurred in connection therewith (including the fees of a construction
consultant and disbursing agent) shall be paid by Trustor (and Beneficiary shall
be entitled to pay such costs and expenses out of the insurance proceeds held by
Beneficiary). Specifically, but without limiting the generality of the
foregoing, no relationship of trust, or any other duty in the nature of
fiduciary duties or otherwise, shall be imposed or implied by the status or
actions of Beneficiary hereunder; and under no circumstances shall Beneficiary
become obligated to take any action to repair or reconstruct any damaged or
destroyed Property. Any net proceeds not disbursed under this Section 6.7.2
shall be disbursed in accordance with Section 6.7.1.

 



 13Deed of Trust

 

 

6.8 Maintenance and Preservation of the Properties.

 

6.8.1 Trustor’s Obligation for Maintenance of Properties and Security. Trustor
shall: (a) keep each of the Properties in good condition and repair, ordinary
wear and tear excepted, and replace any items comprising the applicable Property
as they become obsolete or worn out with items of at least the same utility,
quality and value, free of any liens or security interests of any kind or
character other than the lien of the Loan Documents; (b) not remove or demolish
any of the Properties; (c) restore promptly and in good and workmanlike manner
any part of any of the Properties which may be damaged or destroyed; (d) comply
with and not suffer any violations of laws, ordinances, regulations, covenants,
conditions, restrictions, equitable servitudes and easements, whether public or
private, of every kind and character, and requirements of insurance companies
and any bureau or agency which establishes standards of insurability; (e) not
commit or permit waste of any of the Properties; (f) do all other acts which
from the character or use of any of the Properties may be reasonably necessary
to maintain and preserve its value or to protect the security hereof;
(g) perform and comply with all obligations required to be performed or complied
with in leases, licenses, concessions, management agreements, or like agreements
affecting any of the Properties or the management, operation, occupation or use
thereof; (h) pay any and all charges, assessments or fees imposed in connection
with the delivery, installation or maintenance of any utility services or
installations on, to or for any of the Properties; (i) not change the character,
the nature of the occupancy or use of any of the Properties, or any portion
thereof; (j) not drill for or extract, or enter into a lease or any other type
of agreement for the drilling for or extraction of, oil, gas or other
hydrocarbon substances, or any mineral of any kind, on, in or under the any of
the Properties; (k) make no assignment of rents of any of the Properties except
to Beneficiary; and (l) execute and, where appropriate, acknowledge and deliver,
such further documents or instruments as Beneficiary or Trustee deems necessary
or appropriate, in good faith, to preserve, continue and perfect the security
provided for herein.

 

6.8.2 Beneficiary’s Approval Rights for Work. Trustor shall not undertake or
suffer to be made any alteration, addition, relocation, removal or demolition
of, or structural or other material change in, any building, improvement,
fixture, machinery, or equipment comprising any of the Properties, without the
prior written approval of Beneficiary, unless (a) the cost of such work does not
exceed $10,000.00 on any one Property or $100,000.00 in the aggregate, (b) such
work does not materially affect the structure of the building and improvements
comprising any of the Properties, or adversely affect or diminish the value of
the any of the Properties or arise as a result of any material damage or
destruction, and (c) such work is designed by licensed professionals and is
constructed by licensed contractors, all qualified for such purpose, and in
accordance with all applicable laws, ordinances, regulations, permits and
approvals. The foregoing shall not limit Trustor’s obligations under
Section 6.8.1 and accordingly, Trustor shall seek any consent required under
this Section 6.8.2 in connection with its obligations under Section 6.8.1.

 



 14Deed of Trust

 

 

6.8.3 Compliance with Laws. Trustor warrants and represents to Beneficiary that
Trustor and each of the Properties currently materially comply, and will in the
future comply with all applicable laws, ordinances and regulations, and all
permits and approvals issued thereunder, affecting Trustor’s right and
qualification to do business, the construction and installation of the
improvements located or to be located upon any of the Properties, the operation,
leasing, financing or sale of any of the Properties and the occupancy, use and
enjoyment thereof. Without limitation on the foregoing, Trustor represents and
warrants to Beneficiary that it has materially complied with and shall continue
to comply with all applicable laws relating to accessibility for the
handicapped, including The Architectural Barriers Act of 1968, The
Rehabilitation Act of 1973, The Fair Housing Act of 1988, and The Americans With
Disabilities Act of 1990. Without the prior written consent of Beneficiary,
Trustor shall not seek, make or consent to any material change in the lot or
parcel boundaries, zoning, conditions of use, or any other applicable land use
laws, ordinances, regulations, permits, approvals or licenses pertaining to any
of the Properties, or which would constitute a violation of the warranties and
representations herein contained, or would change the nature of the use or
occupancy of any of the Properties. Trustor shall within ten (10) days after
receipt thereof by Trustor, or its agent or representative, deliver to
Beneficiary copies of any and all approvals, permits and licenses procured by
Trustor with respect to any of the Properties, construction and installation of
improvements thereon, or the occupancy, use and enjoyment thereof, pursuant to
applicable laws, ordinances, or regulations.

 

6.9 Defense and Notice of Actions. Trustor shall, without liability, cost or
expense to Beneficiary or Trustee, protect, preserve and defend title to each of
the Properties, the security hereof and the rights or powers of Beneficiary or
Trustee hereunder, by, through, or under Trustor, but not otherwise, against
adverse claimants to title, or any possessory or non-possessory interest in each
of the Properties. Trustor shall give Beneficiary and Trustee written notice of
the filing or occurrence of any such event, action or proceeding, including fire
or other casualty causing damage to any of the Properties; notice of
condemnation or other taking of any of the Properties; notice from any
governmental agency relating to any of the Properties of any violation of law; a
change in the nature of the occupancy or use of any of the Properties; or the
commencement of any litigation affecting any of the Properties or the title
thereto.

 

6.10 Collection of Rents, Issues and Profits; Approval of Leases.

 

6.10.1 Trustor’s Authority to Collect and Retain Rents. Beneficiary confers upon
Trustor the license to collect and retain the rents, issues and profits of any
of the Properties as they become due and payable, subject, however, to the right
of Beneficiary to revoke such license at any time upon the occurrence and during
the continuance of an Event of Default, provided that prior written notice
thereof is given to Trustor. Upon the occurrence and during the continuance of
an Event of Default, Beneficiary shall have the absolute right to revoke such
authority and collect and retain the rents, issues and profits assigned herein,
without taking possession of all or any part of any of the Properties. The right
to collect rents and profits herein provided shall not grant to Beneficiary or
Trustee the right to possession, except as expressly herein provided; nor shall
such right impose upon Beneficiary or Trustee the duty to produce rents or
profits or maintain any of the Properties in whole or in part. Possession of any
of the Properties by a receiver appointed by a court of competent jurisdiction
shall not be considered possession of such Property by Beneficiary or Trustee
for purposes hereof. Following the occurrence and during the continuance of an
Event of Default, Beneficiary may apply, in its sole discretion and in any order
of priority, any rents, issues and profits collected against the costs of
collection and any indebtedness secured by or obligations of Trustor arising
under the Loan Documents. Collection of any rents, issues and profits by
Beneficiary shall not cure or waive any Event of Default or notice of Event of
Default, or invalidate any acts done pursuant to such notice.

 



 15Deed of Trust

 

 

6.10.2 Trustor’s Authority to Enter into Leases. Trustor may enter into any
lease of the Properties, or any portion thereof, or modify or amend or
supplement any such lease without the prior written consent of Beneficiary.
Trustor shall, on demand, execute such further assignments to Beneficiary of any
or all leases, agreements, rents, issues or profits of the Properties as
Beneficiary may require. By the twentieth (20th) calendar day of each calendar
month during the term of the Loan, Trustor shall deliver to Beneficiary copies
of the fully executed originals of any leases or amendments to leases entered
into hereunder. All leases of the Properties shall be subordinate to this Deed
of Trust unless Beneficiary elects in writing, at its sole option, to
subordinate this Deed of Trust to a particular lease or leases; and all such
leases shall provide, in a manner approved by Beneficiary, that the tenant
thereunder shall recognize as its lessor and attorn to any person succeeding to
the interest of Trustor upon foreclosure of this Deed of Trust (or deed in lieu
thereof).

 

6.11 Right of Inspection. Beneficiary, its agents or employees, may enter the
any of the Properties at any time for the purpose of inspecting such Property or
ascertaining Trustor’s compliance with the terms of any Loan Document.

 

6.12 Annual Statements; Books and Records. Within twenty (20) days after the end
of each calendar quarter, Trustor shall deliver to Beneficiary balance sheet,
operating statements and rent rolls for each of the Properties and, when and if
requested by Beneficiary, a financial statement setting forth Trustor’s then
financial condition, all in such form and containing such information as
Beneficiary may prescribe. If Trustor fails to timely deliver to Beneficiary any
annual financial statements required by this paragraph, Trustor shall pay to
Beneficiary an amount equal to One Hundred Dollars ($100) concurrently with the
next payment of interest due under the Note, and Trustor shall thereafter pay to
Beneficiary an additional One Hundred Dollars ($100) on each monthly payment
date until the applicable annual financial statements are delivered to Trustor. 
Such payments shall be retained by Beneficiary to compensate Beneficiary for
administrative time incurred with respect to the failure of Trustor to timely
deliver the applicable annual financial statement.  The retention by Beneficiary
of any payments made by Trustor under this paragraph shall not cure any of
Trustor’s defaults. The financial and operating statements shall be prepared in
accordance with generally accepted accounting principles and practices (or sound
and prudent cash based financial statements), consistently applied, and shall be
certified as correct by Trustor. At the option of Beneficiary, with thirty (30)
days prior written notice to Trustor of such request, these financial and
operating statements shall be accompanied by an unqualified opinion of an
independent certified public accountant, satisfactory to Beneficiary, confirming
that such statements have been prepared in accordance with generally accepted
accounting principles. Trustor shall keep books and records of account of all
income and expenses of each of the Properties and of its own financial affairs
sufficient to permit the preparation of the financial and operating statements
in accordance with the standards herein contained. Beneficiary and its
designated agents and representatives shall have the absolute right at all times
to examine, copy, and audit any such books and records. Trustor shall also
furnish to Beneficiary promptly upon request such documents and instruments as
Beneficiary may request in order to verify the accuracy of any of the
information contained in any statement submitted hereunder. All books and
records pertaining to the income, expenses, management or operation of each of
the Properties shall be kept at the applicable Property unless otherwise
approved by Beneficiary; and all books and records pertaining to Trustor’s
financial condition shall be kept at Trustor’s principal place of business or
the office of Trustor’s accountants.

 



 16Deed of Trust

 

 

6.13 Acceptance of Trust. Trustee accepts this trust when this Deed of Trust,
duly executed and acknowledged, becomes a public record as provided by law.
Trustee shall not be obligated to perform any act required of it hereunder
unless the performance of such act is requested in writing and Trustee is
reasonably indemnified against loss, cost, liability and expense.

 

6.14 Powers of Trustee; Indemnity. Upon the occurrence and during the
continuance of an Event of Default and upon written request of Beneficiary and
presentation of this Deed of Trust for endorsement, and without affecting the
liability of any person or entity for payment of any indebtedness or performance
of obligations secured hereby, Trustee may, without liability therefor and
without notice: reconvey all or any part of any of the Properties; consent to
the making of any map or plat thereof; join in granting any easement thereon;
join in any declaration of covenants and restrictions; or join in any extension
agreement or any agreement subordinating the lien or charge hereof. Trustee (or
Beneficiary) may from time to time apply in any Court of competent jurisdiction
for aid and direction in the execution of the trusts and the enforcement of the
rights and remedies available hereunder, and Trustee (or Beneficiary) may obtain
orders or decrees directing, confirming or approving acts in the execution of
such trusts and the enforcement of such remedies. All costs and expenses of any
such proceeding (including attorneys’ fees and costs) actually incurred by
Trustee shall be borne by Trustor. Trustee shall not be obligated to notify any
party of any pending sale of any of the Properties, or any portion thereof,
under any other deed of trust or otherwise, or of any action or proceeding in
which Trustor, Beneficiary or Trustee shall be a party, unless Trustee brings
such action or unless held or commenced and maintained by Trustee under this
Deed of Trust. Trustor shall pay to Trustee reasonable compensation and
reimbursement for all services and expenses in the administration of the trusts
created hereunder, including attorneys’ fees and costs. Trustor shall indemnify,
defend and hold Trustee, harmless against all reasonable losses, claims,
demands, liabilities, costs or expenses (including attorneys’ fees and costs)
which either may incur, in the execution of the trusts created hereunder, or in
the performance of any act or obligation required or permitted hereunder or by
law or otherwise arising out of or in connection with the Note or any Loan
Document, with respect to matters which in whole or in part are caused by or
arise out of, or are claimed to be caused by or arise out of, the negligence
(whether sole, comparative or contributory) or strict liability of Trustee,
except to the extent any of the foregoing results from the gross negligence or
willful misconduct of Trustee.

 

6.14.1 Additional Trustee Provisions.

 

(a) Trustee shall have the right to select and employ, in and about the
execution of his duties hereunder, suitable accountants, engineers and other
experts, agents and attorneys-in-fact, either corporate or individual, not
regularly in the employ of Trustee, and Trustee shall not be answerable for any
act, default, negligence, or misconduct of any such accountant, engineer or
other expert, agent or attorney-in-fact, if selected with reasonable care, or
for any error of judgment or act done by Trustee in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever, except for
Trustee's gross negligence or bad faith.

 

(b) Trustee shall have the right to take any and all other lawful action as
Beneficiary may instruct Trustee to take to protect or enforce Beneficiary's
rights hereunder.

 

(c) Trustee, by acceptance of this Deed of Trust, covenants to perform and
fulfill the trusts and duties herein created and conferred upon Trustee.
Notwithstanding the foregoing, Trustee agrees not to execute any of the powers
conferred upon Trustee hereunder, nor to take any action to protect or enforce
Beneficiary’s rights hereunder, nor to provide any interpretation of this Deed
of Trust or any of the other Loan Documents without Beneficiary’s prior written
consent thereto in each instance. Trustee, however, has an affirmative duty to
reasonably cooperate with Beneficiary as Beneficiary may require to protect the
Property and to enforce Beneficiary’s rights hereunder, but Trustee shall not be
obligated to institute or defend any suit in respect hereof or to perform any
act which would involve Trustee in any expense or liability unless, in each
case, properly indemnified to Trustee’s reasonable satisfaction. Trustee also
has no duty to see to any recording, filing or registration of this Deed of
Trust or any other instrument in addition or supplemental hereto, or to give any
notice thereof, or to see to the payment of, or be under any duty in respect of,
any tax or assessment or other governmental charge which may be levied or
assessed on the Property or against Trustor, or to see to the performance or
observance by Trustor of any of the covenants and agreements contained herein.
Trustee shall not be responsible for the sufficiency of the security purported
to be created hereby and makes no representation or warranty in respect thereof
or in respect of the rights of Beneficiary.

 



 17Deed of Trust

 

 

6.15 Substitution of Trustee. From time to time, by an instrument signed and
acknowledged by Beneficiary, referring to this Deed of Trust filed for record as
required by law, Beneficiary may appoint another trustee to act in the place and
stead of Trustee. The recordation of such instrument shall discharge Trustee
herein named and shall appoint the new trustee as the Trustee hereunder. An
instrument so recorded shall be conclusive proof of the proper substitution of
such new trustee, who shall then have all the title, powers, duties and rights
of Trustee hereunder, without necessity of any conveyance from such predecessor,
with the same effect as if originally named Trustee herein.

 

6.16 Acceleration Upon Sale or Further Encumbrance.

 

6.16.1 Obligations of Trustor Regarding Transfers. By delivery of this Deed of
Trust, Trustor acknowledges that the financial standing and managerial and
operational ability of Trustor are substantial and material considerations to
Beneficiary in its agreement to make the loan evidenced by the Note and that any
encumbrance or transfer of an interest in any of the Properties will materially
impair Beneficiary’s reasonable security hereunder. In order to induce
Beneficiary to make the loan evidenced by the Note secured hereby, Trustor
agrees Trustor shall not effect a Transfer (except for a Permitted Transfer),
either directly or indirectly, or by operation of law, without in each instance
first obtaining Beneficiary’s prior written consent, which consent may be
withheld for any reason, or given upon such terms and conditions as Beneficiary
deems necessary or appropriate, all within Beneficiary’s sole and absolute
discretion, to the extent permitted by applicable law. A Transfer made in
violation of this Section 6.16 shall be considered an immediate Event of Default
under the Loan Documents. Any Transfer effected pursuant to a consent or waiver
by Beneficiary shall be subject to this Deed of Trust, and any such direct
transferee shall, as a condition of the effectiveness of any such consent or
waiver and as a covenant of Trustor and such transferee, and in form and
substance prescribed by Beneficiary, assume all obligations hereunder and agree
to be bound by all provisions contained herein (and, without limitation, such
assumption shall contain an express acknowledgment of the prepayment provisions
of the Note and their application if there is an acceleration of the Note by
reason of a Transfer or otherwise, which acknowledgment shall be separately
initialed by the transferee). Such assumption shall not, however, release
Trustor or any maker or guarantor of the Note from any liability thereunder.
Except as herein provided, any transaction or event of any kind effecting a
Transfer or further encumbering any of the Properties, or changing the identity
of the parties primarily liable for performance of Trustor’s covenants under
this Deed of Trust, shall constitute an impairment of Beneficiary’s security
interests under this Deed of Trust. Notwithstanding anything contained herein or
in the Loan Documents to the contrary, at any time and from time to time,
Trustor or Parent may effect a Transfer that is a Permitted Transfer without
Lender’s consent. Notwithstanding anything contained herein or in the Loan
Documents to the contrary, any issuance, sale, assignment, alienation,
conveyance, divestment, transfer, disposition, hypothecation, mortgage or
encumbrance of any equity interests in Member in the aggregate of less than
fifty percent (50%) of the limited partnership interests in Member to one or
more persons or entities shall not require Lender’s consent and shall not be a
violation of the provisions of Section 6.16 or this Deed of Trust; provided,
that, after giving effect to such issuance, transfer or encumbrance, Parent
continues to Control Member, directly or indirectly; provided, however, that all
of the following conditions are satisfied with respect to any such Transfer: (A)
Trustor shall provide Beneficiary ten (10) days’ prior written notice thereof,
(B) after giving effect to such Transfer, (1) no change of Control occurs in
Trustor, and (2) if any transferee (together with any of its affiliates) owns
directly or indirectly 20% or more of the beneficial interest in Trustor,
Beneficiary shall have approved such transfer in writing (such approval not to
be withheld if Beneficiary determines that the transferee satisfies
Beneficiary’s “Know Your Borrower” requirements and any other rules, regulations
or requirements of law).

 



 18Deed of Trust

 

 

6.16.2 Deed of Trust Provisions Control Over Other Instruments. The provisions
of this Section 6.16 shall prevail notwithstanding any contrary provisions in
the Note or other instrument which evidences or secures obligations hereby
secured. Trustor shall notify Beneficiary promptly in writing of, but in any
event not later than thirty (30) days prior to, any transaction or event which
may give rise to a right of acceleration under this Section 6.16.

 

6.17 Reconveyance. Upon Beneficiary’s written request, and upon surrender to
Trustee for cancellation of this Deed of Trust and any note or instruments
setting forth all obligations secured hereby, Trustee shall reconvey, without
warranty, the applicable Properties, or that portion thereof then held
hereunder. The recitals of any matters or facts in any reconveyance executed
hereunder shall be conclusive proof of the truthfulness thereof. To the extent
permitted by law, the reconveyance may describe the grantee as “the person or
persons legally entitled thereto.” Neither Beneficiary nor Trustee shall have
any duty to determine the rights of persons claiming to be rightful grantees of
any reconveyance. When all of the Properties have been fully reconveyed, the
last such reconveyance shall operate as a reassignment of all future rents,
issues and profits of the Properties to the person or persons legally entitled
thereto, unless such reconveyance expressly provides to the contrary.

 

6.18 Defense and Indemnity Rights. Whenever, under any Loan Document, Trustor is
obligated to indemnify or defend Beneficiary or Trustee, or defend or prosecute
any action or proceeding, then Beneficiary and Trustee, and each of them, shall
have the right of full participation in any such action or proceeding, with
counsel of Beneficiary’s choice, and all costs and expenses incurred by
Beneficiary or Trustee in connection with such participation (including
attorneys’ fees and costs) shall be reimbursed by Trustor to Beneficiary or
Trustee immediately upon demand. Trustor shall give notice to Beneficiary and
Trustee of the initiation of all proceedings prosecuted or required to be
defended by Trustor, or which are subject to Trustor’s indemnity obligations
under any Loan Document promptly after the receipt by Trustor of notice of the
existence of any such proceeding. All reasonable out-of-pocket costs or expenses
required to be reimbursed by Trustor to Beneficiary hereunder shall, if not paid
when due as herein specified, bear interest at the interest rate of the Note or
at the Past Due Rate if the Note contains a Past Due Rate, until paid by
Trustor. As used herein, “proceeding” shall include litigation, arbitration and
administrative hearings or proceedings.

 

6.19 Destruction of Note. Trustor shall, if the Note is mutilated or destroyed
by any cause whatsoever, or otherwise lost or stolen and regardless of whether
due to the act or neglect of Beneficiary or Trustee, execute and deliver to
Beneficiary in substitution therefor a restated promissory note (which, among
other things, shall declare the original promissory note null and void) within
ten (10) days after Beneficiary notifies Trustor of any such mutilation,
destruction, loss or theft of the Note. Any such new promissory note shall be in
full substitution for the Note, shall not constitute any new or additional
indebtedness of Trustor to Beneficiary, shall constitute solely a substitute
evidence of the indebtedness evidenced by the original Note, and shall not
affect in any manner the priority of any Loan Document.

 



 19Deed of Trust

 

 

6.20 Provisions Relating to Hazardous Materials.

 

6.20.1 Trustor represents and warrants that: (a) to Trustor’s knowledge, the
each of the Properties complies with all Hazardous Materials Law as to use and
conditions on, under or about the any of the Properties including soil and
groundwater condition; (b) neither Trustor nor, to Trustor’s knowledge, any
other person, has used, generated, manufactured, stored or disposed of on, under
or about any of the Properties or transported to or from any of the Properties
any Hazardous Materials; and (c) to the knowledge of Trustor, there are no
Hazardous Materials in, attributable to or affecting any of the Properties or
the area within 2,000 feet of any of the Properties. Without limitation on the
foregoing, to the knowledge of Trustor: (i) the primary potable or drinking
water source and groundwater has never been known to exceed the EPA Recommended
Maximum Contaminant Level Goals set forth under the Safe Drinking Water Act and
Clean Water Act, as amended; (ii) there is not and has never been landfill
containing decomposable material, petroleum wells, mineral bearing mines, sewage
treatment facilities, underground storage tanks, sinkholes, radon or other toxic
emissions within 2,000 feet of any boundary of any of the Properties, and
(iii) no electrical transformers, fluorescent light fixtures with ballasts or
other equipment containing polychlorinated biphenyls (PCBs) have been located on
any of the Properties at any time.

 

6.20.2 Trustor covenants and agrees that Trustor shall not cause or permit the
presence, use, generation, manufacture, release, discharge, storage or disposal
of any Hazardous Materials on, under, in or about any of the Properties, or the
transportation of any Hazardous Materials to or from any of the Properties.
Trustor shall immediately notify Beneficiary in writing of: (a) any enforcement,
cleanup, removal or other governmental or regulatory action instituted,
completed or threatened in connection with any Hazardous Materials; (b) any
claim made or threatened by any third party against Trustor or any of the
Properties relating to damage, contribution, cost recovery, compensation, loss
or injury to persons or property resulting from any Hazardous Materials, or to
be otherwise subject to any restrictions on the ownership, occupancy,
transferability or use of the any of the Properties under Hazardous Materials
Law. Without Beneficiary’s prior written consent, Trustor shall not take any
remedial action in response to the presence of any Hazardous Materials on, in,
under or about any of the Properties, nor enter into any settlement agreement,
consent decree or other compromise in respect to any Hazardous Materials (except
that in the case of an emergency, Trustor shall take such action as may be
reasonably required under the circumstances and shall immediately notify
Beneficiary in writing of any such action taken).

 

6.20.3 Trustor shall indemnify, defend and hold Beneficiary, its employees,
agents, officers and directors ("Indemnified Parties"), harmless from and
against any claim, action, suit, proceeding, loss, cost, damage, liability,
deficiency, fine, penalty, punitive damage or expense (with counsel satisfactory
to Beneficiary), protect, save and hold harmless the Indemnified Parties from
and against any and all Hazardous Materials Claims and documented out-of-pocket
Hazardous Materials Costs suffered or incurred by any of the Indemnified
Parties.

 

6.20.4 At any time during the term of this Deed of Trust, Beneficiary shall have
the right, on seventy-two (72) hours prior written notice to Trustor, at
Trustor’s expense, to enter any of the Properties and to conduct such tests and
investigations as Beneficiary requires, in the event that Beneficiary has a good
faith belief that such tests or investigations are required or advisable, or at
any time following an Event of Default, to determine whether any Hazardous
Materials are present in, under, on or about any of the Properties. Such tests
and investigation shall include underground borings, ground water analyses and
borings from the floors, ceilings and walls of any improvements located on any
of the Properties.

 



 20Deed of Trust

 

 

6.20.5 "Hazardous Materials Claim" means any claim, demand, liability, loss,
duty, obligation, offset, lien, right or cause of action of any nature (whether
or not known, anticipated or suspected by Lender or capable of being known,
anticipated or suspected by Beneficiary) made, incurred, threatened, instituted
or brought at any time, directly or indirectly and in any manner or forum, by
reason of or in connection with any (i) use, generation, manufacture,
production, transportation, treatment, storage, release, threatened release,
discharge, disposal, or presence or suspected presence of, or exposure of any
person or property to, any Hazardous Material on, under, or about any Property;
(ii) migration, escape, seepage, leakage, spillage, emission or release from any
Property of any Hazardous Material present on, under or about such Property; or
(iii) violation of or failure to materially comply with any Environmental Law by
Beneficiary or any predecessor in title to Beneficiary at any time.

 

6.20.6 “Hazardous Materials Costs” means any and all damages, losses, fines,
penalties, awards, assessments, charges, fees, costs and expenses of any nature
suffered or incurred by any person as a result of or in connection with any
Hazardous Materials Claim, including (i) compensatory, exemplary, consequential
and incidental damages, including damages for injuries to persons or property,
(ii) remediation, removal, response, abatement, cleanup, compliance, legal,
investigative, preventive, planning, monitoring and related costs, (iii) costs
relating to any judicial, administrative, arbitration or mediation action, suit,
hearing or proceeding, including court costs, filing fees, charges for
transcripts, arbitrators’ or mediators’ fees and witness fees, and (iv) the
actual fees and disbursements of outside legal counsel and accountants and the
reasonable charges of in-house counsel and accountants, but Hazardous Materials
Costs shall not include any damages, losses, fines, penalties, awards,
assessments, charges, fees, costs or expenses to the extent determined by a
final decision of a court of competent jurisdiction to arise out of conditions
not existing on or after the date on which Trustor or any person or entity
directly or indirectly affiliated in any way with Trustor first acquires title
to the applicable Property or any portion of or interest in such Property in
connection with any judicial or non-judicial foreclosure of the lien of the
applicable Deed of Trust or by means of a conveyance (whether or not in lieu of
foreclosure) made by Beneficiary or any direct or indirect successor to any of
Beneficiary 's interest in such Property or any portion of such Property.

 

6.20.7 “Hazardous Materials Law”, for purposes of this Section 6.20, means any
federal, state, or local law, ordinance or regulation or any rule adopted or
guideline promulgated pursuant thereto, or any order, ruling or directive of any
federal, state, local, executive, judicial, legislative, administrative or other
governmental or public agency, board, body or authority relating to health,
industrial hygiene, the environment, or the occupational or environmental
conditions on, under or about any of the Properties (including ambient air,
soil, soil vapor, groundwater, surface water or land use), whether now or
hereafter in force, including those relating to the release, emission or
discharge of Hazardous Materials, those in connection with the construction,
fuel supply, power generation and transmission, waste disposal or any other
operations or processes relating to the any of the Properties. “Hazardous
Materials Law” shall include the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Hazardous Materials Transportation
Act, the Resource Conservation and Recovery Act, the Solid Waste Disposal Act,
the Clean Water Act, the Clean Air Act, and the Carpenter-Presley-Tannel
Hazardous Substance Account Act, as the same are now or hereafter amended.

 



 21Deed of Trust

 

 

6.20.8 “Hazardous Materials”, for purposes of this Section 6.20, means any
chemical, substance, object, condition, material or waste that is or may be
hazardous to human health or safety or to the environment, due to its
radioactivity, ignitability, corrosivity, flammability, reproductive toxicity,
infectiousness or other harmful properties or effects, including all chemicals,
substances, materials and wastes that are now or hereafter may be regulated in
any manner, classified as dangerous, hazardous or toxic, or as pollutants or
contaminants, or to which exposure is prohibited or restricted by any federal,
state or local government or public agency, board, body or authority or by any
Hazardous Material Law. “Hazardous Materials” include flammable explosives,
radioactive materials, polychlorinated biphenyls, asbestos, hazardous waste,
radon, toxic substances or other related materials whether in the form of a
chemical, element, compound, solution, mixture or otherwise, including those
materials defined as “hazardous substances”, “hazardous materials”, “toxic
substances”, “air pollutants”, “toxic pollutants”, “hazardous wastes”,
“extremely hazardous waste” or “restricted hazardous waste” by any Hazardous
Materials Law. Notwithstanding anything to the contrary herein, there may be
used on the Property commonly used household items such as, without limitation,
paint and cleaning supplies and substances if used in the ordinary course of
business of operating the Property, so long as in compliance with Hazardous
Material Laws.

 

6.20.9 Nothing herein shall be construed for purposes of any Hazardous Materials
Law as devolving control of any of the Properties or imposing owner or operator
status on the Trustee or Beneficiary.

 

6.20.10 Intentionally deleted.

 

6.21 Default Provisions.

 

6.21.1 Rights and Remedies. At any time after the occurrence and during the
continuance of an Event of Default, Beneficiary and Trustee and each of them
shall have each and all of the following rights and remedies:

 

(a) Immediate Payment of Obligations. With notice, to declare all obligations
secured by any Loan Document immediately due and payable.

 

(b) Cure Default. With or without notice, and without releasing Trustor from any
obligation hereunder, to cure any default of Trustor and, in connection
therewith, to enter upon the any of Properties in person, or by an agent or
employee, or by a receiver appointed by a court of competent jurisdiction, and
to do such acts and things as Beneficiary or Trustee may deem necessary or
desirable to protect the security hereof.

 

(c) Judicial Proceedings. To commence and maintain an action or actions in any
court of competent jurisdiction to foreclose this Deed of Trust as a mortgage,
or without regard to the adequacy of any security for the indebtedness secured
hereby, to obtain specific enforcement of the covenants of Trustor hereunder,
for an injunction against any violation of this Deed of Trust, the appointment
of a receiver, or for such other equitable relief as may be appropriate, in
addition to any other remedies Beneficiary may otherwise have.

 

(d) Manage and Operate Properties. To enter upon, possess, manage and operate
any of the Properties, or any part thereof, either in person, or by an agent or
employee, or by a receiver appointed by a court of competent jurisdiction; to
make, terminate, enforce or modify leases of any of the Properties upon such
terms and conditions as Beneficiary deems necessary or proper and to act in any
manner which Beneficiary or Trustee may deem necessary or desirable in
connection therewith; and to make repairs, alterations and improvements to any
of the Properties necessary, in Trustee’s or Beneficiary’s judgment, to protect
or enhance the security hereof. All sums realized by Beneficiary under this
Section 6.21.1(d), less all costs and expenses incurred by it hereunder,
including attorneys’ fees and costs actually incurred, shall be applied on any
indebtedness secured hereby in such order of priority as Beneficiary shall
determine. Neither application of such sums to such indebtedness, nor any other
action taken by Beneficiary under this Section 6.21.1(d), shall cure or waive
any Event of Default or notice of Event of Default or nullify the effect of any
such notice.

 



 22Deed of Trust

 

 

(e) Elect to Sell Properties. To execute a written notice of such Event of
Default and of the election to cause any of the Properties to be sold to satisfy
the obligations secured hereby, Trustee shall give and record such notice as the
law then requires as a condition precedent to a trustee’s sale. When the minimum
period of time required by law after such notice has elapsed, Trustee, without
notice to or demand upon Trustor except as otherwise may then be required by
law, shall sell the applicable Property at the time and place of sale fixed by
it in the notice of sale, either as a whole or in separate parcels or through
one or more successive sales and in such order as it or Beneficiary may
determine, at public auction to the highest bidder for cash, in lawful money of
the United States, or other form of payment acceptable to Beneficiary, payable
at the time of sale. Trustor shall have no right to direct the order in which
the applicable Property is sold. Beneficiary may, in its sole discretion,
designate the order in which the applicable Property is offered for sale or sold
and determine if such Property shall be sold through a single sale or through
two or more successive sales, or in any other manner Beneficiary deems to be in
its best interest. If Beneficiary elects more than one sale or other disposition
of the applicable Property, Beneficiary may at its option cause the same to be
conducted simultaneously or in such order and at such times as Beneficiary may
deem to be in its best interests, and no such sale shall terminate or otherwise
affect the lien of this Deed of Trust on any part of such Property not then sold
until all indebtedness secured hereby has been fully paid. If Beneficiary elects
to dispose of the applicable Property through more than one sale, Trustor shall
pay the out-of-pocket costs and expenses of each such sale and of any judicial
proceedings where the same may be undertaken. Trustee may postpone any such sale
by public announcement at the time and place fixed by the notice of sale, and
may thereafter continue such postponement by like announcements at the time and
place fixed by the preceding postponement, at Beneficiary’s direction and
without necessity of additional notices of sale. Trustee shall deliver to the
purchaser at such sale a deed conveying the applicable Property or portion
thereof so sold, but without any covenant or warranty, express or implied. The
recitals in such deed of any matters or facts shall be conclusive proof of the
truthfulness thereof. Any person, including Trustee, Trustor or Beneficiary, may
purchase at such sale. Notwithstanding anything to the contrary contained
herein, Trustee shall (to the extent permitted by applicable law) allocate or
apply the proceeds of sale (including the amount of any credit bid) in such
manner and in such priority as Beneficiary may elect in its sole and absolute
discretion.

 

(f) Resort to Security. To resort to and realize upon the security hereunder and
any other security now or hereafter held by Beneficiary in such order and manner
as Trustee and Beneficiary, or either of them, may in their sole discretion
determine. Resort to any or all such security may be taken concurrently or
successively and in one or several consolidated or independent judicial actions
or lawfully taken non-judicial proceedings, or both.

 

(g) Appointment of Receiver. To apply to any court having jurisdiction to
appoint a receiver or receivers for any of the Properties, as a matter of right
and without notice to Trustor or anyone claiming under Trustor, and without
regard to the then value of any of Properties or the adequacy of any security
for the obligations secured hereby, Trustor hereby irrevocably consents to such
appointment and waives notice of any application therefor. Any such receiver or
receivers shall have all the usual powers and duties of receivers in like or
similar cases and all the powers and duties of Beneficiary in case of entry as
provided herein. Trustor agrees to promptly deliver to any such receiver all
leases, rents, issues and profits (including security deposits), documents,
financial data and other information requested by such receiver in connection
with any of the Properties and, without limiting the foregoing, Trustor hereby
authorizes Beneficiary to deliver to any such receiver any or all of the leases,
rents, issues and profits, documents, data and information in Beneficiary’s
possession relating to any of the Properties.

 



 23Deed of Trust

 

 

(h) Exercise Other Rights and Remedies. To exercise or invoke any and all other
rights and remedies as may be available to Beneficiary or Trustee now or
hereafter at law or in equity.

 

No action taken, or right or remedy invoked, by Beneficiary or Trustee under
this Section 6.21.1, including the appointment of a receiver for any of the
Properties, or the entry into possession of any of the Properties, or any part
thereof, by such receiver, or otherwise, shall be deemed to make Beneficiary a
“mortgagee in possession” or otherwise responsible or liable in any manner with
respect to any of the Properties, or the use, occupancy, enjoyment or operation
of all or any part thereof. In no event shall Beneficiary be required to accept
a cure of any default beyond the applicable grace, notice and cure periods
provided in the Loan Documents, if any, notwithstanding any statement or
provision to the effect that rights or remedies are available while an Event of
Default “exists”, “continues” or is “outstanding”, or during the “existence” or
“continuation” of an Event of Default (or any similar statement or provision) in
any of the Loan Documents, or anything else in the Loan Documents.

 

6.21.2 Payment of Costs, Expenses and Attorneys’ Fees. All out-of-pocket costs
and expenses incurred by Trustee and Beneficiary pursuant to Section 6.21.1
(including court costs and attorneys’ fees, whether or not incurred in
litigation and whether or not foreclosure is concluded, including, without
limitation, attorney’s fees incurred in connection with any judicial or
nonjudicial foreclosure of this Deed of Trust or the other Loan Documents, or in
connection with both judicial and nonjudicial foreclosure, if Beneficiary shall
elect to pursue each such remedy whether concurrently or independently) shall be
secured by this Deed of Trust and shall bear interest at the interest rate of
the Note or at the Past Due Rate if the Note contains a Past Due Rate, from the
date of expenditure until such sums have been paid. Beneficiary shall be
entitled to bid, at any sale of any of the Properties held pursuant to
Section 6.21.1(e) above, the amount of all such costs, expenses, and interest in
addition to the amount of any other obligations hereby secured by a credit bid
as the equivalent of cash.

 

6.21.3 Remedies Cumulative; No Waiver. All rights and remedies of Beneficiary
and Trustee hereunder are cumulative and not alternative, and are in addition to
all rights and remedies otherwise provided by law. No exercise of any right or
remedy by Beneficiary or Trustee shall constitute a waiver of any other right or
remedy. No delay or omission by Trustee or Beneficiary to exercise any right,
power or remedy hereunder shall impair any such right or remedy, or be construed
as a waiver of any Event of Default, or any acquiescence therein. By accepting
payment of any sum secured hereby after its due date or later performance of any
obligation secured hereby, Beneficiary shall not waive its right against any
person obligated directly or indirectly hereunder, or on any obligation hereby
secured, either to require prompt payment when due of all other sums so secured
or to declare an Event of Default for failure to make such prompt payment or
render such performance; and Beneficiary’s acceptance of partial payment of any
sum secured hereby after its due date (which may be applied to such outstanding
payment obligations as Beneficiary may elect, notwithstanding Trustor’s
instructions to the contrary), or acceptance of partial performance of any
obligation secured hereby in default, shall not cure such payment failure or
default, or affect any notice of an Event of Default or sale heretofore given or
recorded, unless such notice is expressly revoked in writing by Beneficiary.

 



 24Deed of Trust

 

 

6.21.4 Releases, Extensions, Modifications and Additional Security. Without
affecting the liability of any person for payment of any indebtedness secured
hereby, or the lien or priority of this Deed of Trust or any other Loan Document
upon any of the Properties, Beneficiary may, from time to time, with or without
notice, do one or more of the following: release the liability of any person for
the payment of any indebtedness secured hereby; make any agreement or take any
action extending the maturity or otherwise altering the terms or increasing the
amount of any indebtedness secured hereby; and accept additional security, or
release all or a portion of any of the Properties and other security held to
secure the indebtedness secured hereby. If Beneficiary holds any other or
additional security for the payment of any indebtedness or performance of any
obligation hereby secured, then any sale or foreclosure of such security upon
any Event of Default, in the sole discretion of Beneficiary, may be prior to,
subsequent to, or contemporaneous with, any sale or foreclosure hereunder and
any property in which Beneficiary holds a security interest may be sold as a
unit with any of the Properties.

  

6.21.5 Marshalling of Assets. Trustor waives all right to require a marshalling
of assets by Trustee or Beneficiary; and Trustor waives the right to require
Trustee or Beneficiary to resort first to any portion of any of the Properties
(or any portion thereof) retained by Trustor before resorting to any other
portion of any of the Properties (or any portion thereof) which may have been
transferred or conveyed subject hereto, whether such resort to security is
undertaken by non-judicial sale or through proceedings in judicial foreclosure.

 

6.22 Amendments. This Deed of Trust may be amended at any time and from time to
time only by an amendment in writing, executed by Beneficiary and Trustor, and
recorded or filed as required by applicable law for the giving of constructive
notice.

 

6.23 Consents. Any consent or waiver by Beneficiary to or of any term, covenant
or condition under this Deed of Trust, or of any Event of Default, or failure by
Beneficiary to insist upon strict performance by Trustor of any term, covenant
or condition contained in any Loan Document, shall be effective or binding on
Beneficiary only if made in writing by Beneficiary and no such consent or waiver
shall be implied from any conduct or act of Beneficiary, or any omission by
Beneficiary to take action with respect to any such term, covenant, condition or
default. No express written consent to or waiver of any term, covenant or
condition of this Deed of Trust or Event of Default shall affect any other term,
covenant or condition, or any other matter or Event of Default, or cover any
other time period or event, other than the application of any such term,
covenant or condition to the matter as to which a consent or waiver has been
given or the Event of Default, time period or event specified in such express
consent or waiver.

 

6.24 Further Assurances. Trustor shall, upon request by Beneficiary or Trustee,
execute, with acknowledgment or affidavit if required, and deliver, any and all
documents and instruments required to effectuate the provisions hereof.

 

6.25 Statement of Condition. From time to time as required by law, Beneficiary
shall furnish to Trustor such statements as may be required by law concerning
the condition of the obligations secured hereby. As a condition to Beneficiary’s
obligation to issue any such statement, Trustor shall pay to Beneficiary such
charge as Beneficiary has established for the issuance of such statements, or
the maximum amount allowed by law for each such statement, if such amount is
less than Beneficiary’s charge.

 

6.26 Trustor, Beneficiary and Trustee Defined. As used in this Deed of Trust,
the term “Trustor” includes each original signatory of this Deed of Trust as
Trustor and each of its permitted successors and assigns; the term “Beneficiary”
includes the Beneficiary named herein or any future owner or holder, including
pledgees, of any note, notes or instrument secured hereby, or any participation
therein; and the term “Trustee” includes the original Trustee under this Deed of
Trust and its successors and assigns.

 



 25Deed of Trust

 

 

6.27 Rules of Construction. When the identity of the parties or other
circumstances make appropriate, the neuter gender shall include the feminine and
masculine, and the singular number shall include the plural. Specific
enumeration of rights, powers and remedies of Trustee and Beneficiary and of
acts which they may do and of acts Trustor must do or not do shall not exclude
or limit the general. The headings of each Section are for information and
convenience and do not limit or construe the contents of any provision hereof.
The provisions of this Deed of Trust shall be construed as a whole according to
their common meaning, not strictly for or against any party and consistent with
the provisions herein contained, in order to achieve the objectives and purposes
of these trusts. The use in this Deed of Trust (including any Exhibit hereto) of
the words “including”, “such as” or words of similar import when following any
general term, statement or matter shall not be construed to limit such
statement, term or matter to the specific items or matters, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such statement, term or matter; the use herein of
the words “costs” or “expenses” shall include the cost of title evidence and
fees and costs of attorneys for Beneficiary or Trustee; and the use herein of
the word “prompt”, or “immediately” in any form, or words of similar import,
when used with reference to any notice required to be given or act to be
undertaken by Trustor shall mean notice given or act performed not later than
five (5) days after the occurrence of the specified event for which notice or
action is required, unless another time period is made expressly applicable. If
Trustor is composed of more than one person or entity, then the obligations of
Trustor under this Deed of Trust, the Note and under the other Loan Documents
are joint and several; and each covenant, warranty, representation and agreement
of Trustor hereunder and thereunder shall be deemed made by each such person or
entity comprising Trustor, both individually and collectively.

 

6.28 Severability. If any term of this Deed of Trust, or the application thereof
to any person or circumstances, shall to any extent be invalid or unenforceable,
the remainder of this Deed of Trust, or the application of such term to persons
or circumstances other than those as to which it is invalid or unenforceable,
shall not be affected thereby, and each term of this Deed of Trust shall be
valid and enforceable to the fullest extent permitted by law.

 

6.29 Successors in Interest. Subject to the limitations herein contained
regarding Transfers, the terms, covenants and conditions herein contained shall
be binding upon and inure to the benefit of the parties, and their respective
heirs, successors and assigns, and shall also be binding upon all tenants,
lessees, occupants or other persons in possession of all, or any part of, any of
the Properties, or holding under Trustor.

 

6.30 Estoppel Certificates; Information to Third Persons.

 

6.30.1 Execution of Estoppel Certificates by Trustor. Within ten (10) days after
Beneficiary’s request therefor, Trustor shall deliver a duly acknowledged
written statement setting forth the amount of the indebtedness secured by this
Deed of Trust, stating either that no setoffs or defenses exist against the Deed
of Trust, or, if such setoffs or defenses are alleged to exist, the specific
nature thereof, and attesting to such other matters with respect to this Deed of
Trust, or any indebtedness secured hereby, which Beneficiary may request.
Failure of Trustor to execute, acknowledge and return such statement within the
time period herein specified shall be deemed an admission by Trustor that the
information contained in the statement is true and correct. Trustor acknowledges
that any statement rendered hereunder may be relied upon by any transferee or
assignee of Beneficiary, or any other person or entity participating in the Note
or this Deed of Trust.

 

6.30.2 Trustor’s Obligation to Supply Information to Third Persons. If, at any
time, Beneficiary desires to sell, transfer or grant a participation interest in
all or any portion of the Note, this Deed of Trust or any other Loan Document to
any third person, Trustor shall furnish in a timely manner any and all
information concerning the Property and leases thereof, and concerning Trustor’s
and the Property’s financial condition, which information is requested by
Beneficiary or such person in connection with any such sale, transfer or
participation. All such financial information shall conform to the standards set
forth in Section 6.12 and shall otherwise be in such form, substance and detail
as Beneficiary, or such person, may require.

 



 26Deed of Trust

 

 

6.31 Commingling of Funds. No sums collected or retained by Beneficiary shall be
deemed to be held in trust; and Beneficiary may commingle any and all such funds
or proceeds with its general assets and shall not be liable for the payment of
any interest or other return thereon, except to the minimum extent required by
law.

 

6.32 Certain Warranties and Representations. All representations and warranties
contained in any Loan Document, and each representation or warranty of Trustor
incorporated by reference therein or herein, and any modification or amendment
thereof, shall survive the closing and funding of the loan, shall not be deemed
to have merged herein or in any other document or instrument delivered
concurrently herewith or hereafter, and shall remain as continuing
representations and warranties of Trustor so long as any portion of the
indebtedness secured hereby remains unpaid.

 

6.33 Trustor Waiver of Rights. Trustor waives, to the extent permitted by law,
(a) the benefit of all laws now existing or that may hereafter be enacted
providing for any appraisement before sale of any portion of any of the
Properties, (b) all rights of redemption, valuation, appraisement, stay of
execution, notice of election to mature or declare due the whole of the
obligation secured hereby in the event of foreclosure of the liens hereby
created, (c) all rights and remedies which Trustor may have or be able to assert
by reason of the laws of the State of Texas pertaining to the rights and
remedies of sureties, (d) the right to assert any statute of limitations as a
bar to the enforcement of the lien of this Deed of Trust or to any action
brought to enforce the Note or any other obligation secured hereby, and (e) any
rights, legal or equitable, to require marshalling of assets or to require
foreclosure sales in a particular order. Beneficiary shall have the right to
determine the order in which any or all of the Properties shall be subjected to
the remedies provided herein. Beneficiary shall have the right to determine the
order in which any of all portions of the obligations secured hereby are
satisfied from the proceeds realized upon the exercise of the remedies provided
herein.

 

6.34 Effect of Waivers. Trustor acknowledges, warrants and represents in
connection with each waiver of any right or remedy of Trustor contained in this
Deed of Trust, the Note, or any other Loan Document, that it has been fully
informed with respect to, and represented by counsel of its choice in connection
with, such rights and remedies, and all such waivers, and after such advice and
consultation, has presently and actually intended, with full knowledge of its
rights and remedies otherwise available at law or in equity, to waive or
relinquish such rights and remedies to the full extent specified in each such
waiver.

 

6.35 Late Charges; Past Due Rate; Prepayment. The Note may contain provisions
imposing a late charge and past due rate of interest if payments are not timely
made, and prepayment restrictions and premiums as more particularly described in
the Note.

 

6.36 Status of Trustee. Trustee shall be the agent of Beneficiary and Trustor
hereunder, but only upon and limited solely to the rights, duties, powers,
obligations, terms, covenants and conditions contained in this Deed of Trust;
and Trustee’s rights, duties and obligations as agent hereunder shall be
strictly limited to and construed in accordance with the terms of this Deed of
Trust, Beneficiary and Trustor acknowledging their intent that no other right,
duty or obligation shall be implied as a result of the agency relationship
created hereunder.

 



 27Deed of Trust

 

 

6.37 Governing Law. This Deed of Trust shall be governed by and construed and
enforced in accordance with the laws of the State of Texas (without regard to
conflicts of law), except where federal law is applicable (including, without
limitation, any applicable federal law preempting state laws).

 

6.38 Notices. Except when otherwise required by law, any notice which a party is
required or may desire to give the other shall be in writing and may be sent by
personal delivery or by mail (either [i] by United States registered or
certified mail, return receipt requested, postage prepaid, or [ii] by Federal
Express or similar generally recognized overnight carrier regularly providing
proof of delivery), addressed as follows to Beneficiary and as provided on the
Addendum as to Trustor (subject to the right of a party to designate a different
address for itself by notice similarly given at least 15 days in advance):

 

To Trustor:

 

REVEN HOUSING TEXAS, LLC

7911 Herschel Avenue

Suite 201

La Jolla, California 92037

Attention: Thad Meyer

 

 

To Beneficiary:

 

SILVERGATE BANK

4275 Executive Square

Suite 800

La Jolla, California 92037-1492

Attention: Commercial Loan Department

 

Any notice so given by mail shall be deemed to have been given as of the date of
delivery (whether accepted or refused) established by U.S. Post Office return
receipt or the overnight carrier’s proof of delivery, as the case may be. Any
such notice not so given shall be deemed given upon receipt of the same by the
party to whom the same is to be given. Trustor requests that a copy of any
notice of default and notice of sale hereunder by mailed to Trustor as provided
on the Addendum.

 

6.39 Sale of Participation. Beneficiary may, at any time, sell, transfer, assign
or grant participations herein and in any and all notes and other obligations
secured hereby, and Beneficiary may forward to each participant and prospective
participant all documents and information which Beneficiary now has or later may
acquire relating to those obligations and to Trustor, and any partners or joint
venturers of Trustor, whether furnished by Trustor or otherwise, as Beneficiary
determines necessary or desirable.

 

6.40 Representation by Legal Counsel. Trustor acknowledges that it has been
advised by Beneficiary to seek the advice of legal counsel in connection with
the negotiation and preparation of the Loan Documents. If Trustor has chosen not
to obtain legal representation, whether due to cost considerations or for other
reasons, the lack of such representation shall not furnish Trustor with any
defense to the enforcement of Beneficiary’s obligations under the Loan
Documents.

 

6.41 Reimbursement of Expenses. Trustor shall pay all expenses incurred by
Beneficiary in connection with the making or administration of the Loan,
including fees and expenses of Beneficiary’s attorneys, environmental,
engineering and other consultants, and fees, charges or taxes for the recording
or filing of Loan Documents, audit costs, attorneys’ fees and costs, and
inspection fees, and fees and costs relating to settlement of condemnation and
casualty awards, and premiums for title insurance and endorsements thereto.

 



 28Deed of Trust

 

 

6.42 Management. There shall be no change in the day-to-day control and
management of Trustor; nor shall there be any change in any manager of any of
the Properties without the prior written consent of Beneficiary, to be granted
or withheld by Beneficiary in good faith. Trustor shall not terminate, replace
or appoint any manager or terminate, amend or enter into any management
agreement for any of the Properties without Beneficiary’s prior written
approval, to be granted or withheld by Beneficiary in good faith. Each property
manager shall hold and maintain all necessary licenses, certifications and
permits required by law. Trustor shall fully perform all of its covenants,
agreements and obligations under any management agreement of any of the
Properties. Any management agreement will be subordinated to Beneficiary’s
rights hereunder.

 

7. Representations and Warranties. Trustor represents and warrants to
Beneficiary that:

 

7.1 Organization and Power. Trustor and each Additional Essential Party that is
not an individual is duly organized, validly existing and in good standing under
the laws of the state of its formation or existence, and is in compliance with
legal requirements applicable to doing business in the State. Trustor is not a
“foreign person” within the meaning of § 1445(f)(3) of the Internal Revenue
Code.

 

7.2 Validity of Loan Documents. The execution, delivery and performance by
Trustor and each Additional Essential Party of the Loan Documents: (1) are duly
authorized and do not require the consent or approval of any other party or
governmental authority which has not been obtained; and (2) will not violate any
law or result in the imposition of any lien, charge or encumbrance upon the
assets of any such party, except as contemplated by the Loan Documents. The Loan
Documents constitute the legal, valid and binding obligations of Trustor and
each Additional Essential Party, enforceable in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, or similar laws generally
affecting the enforcement of creditors’ rights.

 

7.3 Liabilities; Litigation.

 

7.3.1 Any financial statements delivered by Trustor and each Additional
Essential Party are materially true and correct with no significant change since
the date of preparation. Except as disclosed in such financial statements, there
are no liabilities (fixed or contingent) affecting the any of the Properties,
Trustor or any Additional Essential Party. Except as disclosed in such financial
statements and to the knowledge of Trustor, there is no litigation,
administrative proceeding, investigation or other legal action (including any
proceeding under any state or federal bankruptcy or insolvency law) pending or,
to the knowledge of Trustor, threatened, against any of the Properties, Trustor
or any Additional Essential Party which if adversely determined could have a
material adverse effect on such party, any of the Properties or the Loan.

 

7.3.2 Neither Trustor nor any Additional Essential Party is contemplating either
the filing of a petition by it under state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of its assets or property, and
neither Trustor nor any Additional Essential Party has knowledge of any Person
contemplating the filing of any such petition against it.

 



 29Deed of Trust

 

 

7.4 Taxes and Assessments. Each of the Properties is comprised of one or more
parcels, each of which constitutes a separate legal parcel and a separate tax
lot and none of which constitutes a portion of any other tax lot. There are no
pending or, to Trustor’s best knowledge, proposed, special or other assessments
for public improvements or otherwise affecting any of the Properties, nor are
there any contemplated improvements to any of the Properties that may result in
such special or other assessments.

 

7.5 Other Agreements; Defaults. Neither Trustor nor any Additional Essential
Party is a party to any agreement or instrument or subject to any court order,
injunction, permit, or restriction which might adversely affect in any material
respect, the use or value of any of the Properties or the business, operations,
or condition (financial or otherwise) of Trustor or any Additional Essential
Party. Neither Trustor nor any Additional Essential Party is in violation of any
agreement which violation would have a material adverse effect on any of the
Properties, Trustor, or any Additional Essential Party or Trustor’s or any
Additional Essential Party’s business, properties, or assets, operations or
condition, financial or otherwise.

 

7.6 Compliance with Law.

 

7.6.1 Trustor and each Additional Essential Party, and, to Trustor’s actual
knowledge, each tenant at each of the Properties, have all requisite licenses,
permits, franchises, qualifications, certificates of occupancy or other
governmental authorizations to own, lease and operate such Property and carry on
its business, and each of the Properties is in compliance with all applicable
legal requirements in all material respects and is free of structural defects,
and all building systems contained therein are in good working order, subject to
ordinary wear and tear. Each of the Properties do not constitute, in whole or in
part, a legally nonconforming use under applicable legal requirements;

 

7.6.2 No condemnation has been commenced or, to Trustor’s knowledge, is
contemplated with respect to all or any portion of any of the Properties or for
the relocation of roadways providing access to any of the Properties; and

 

7.6.3 Each of the Properties has adequate rights of access to public ways and is
served by adequate water, sewer, sanitary sewer and storm drain facilities. All
public utilities necessary or convenient to the full use and enjoyment of each
of the Properties are located in the public right-of-way abutting the applicable
Property, and all such utilities are connected so as to serve the applicable
Property without passing over other property, except to the extent such other
property is subject to a perpetual easement for such utility benefiting the
applicable Property. All roads necessary for the full utilization of each of the
Properties for its current purpose have been completed and dedicated to public
use and accepted by all governmental authorities.

 

7.7 Location of Trustor. Trustor’s principal place of business and chief
executive offices are located at the address stated in the Addendum hereto.

 

7.8 ERISA. Trustor has not established any pension plan for employees which
would cause Trustor to be subject to the Employee Retirement Income Security Act
of 1974, as amended.

 

7.9 Margin Stock. No part of proceeds of the Loan will be used for purchasing or
acquiring any “margin stock” within the meaning of Regulations G, T, U or X of
the Board of Governors of the Federal Reserve System.

 



 30Deed of Trust

 

 

7.10 Tax Filings. Trustor and each Additional Essential Party have filed (or
have obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and have paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Trustor and each Additional Essential Party, respectively.

 

7.11 Solvency. Giving effect to the Loan, the fair saleable value of Trustor’s
assets exceeds and will, immediately following the making of the Loan, exceed
Trustor’s total liabilities, including, without limitation, subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Trustor’s assets is and will, immediately following the making of the Loan, be
greater than Trustor’s probable liabilities, including the maximum amount of its
contingent liabilities on its debts as such debts become absolute and matured,
Trustor’s assets do not and, immediately following the making of the Loan will
not, constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted. Trustor does not intend to incur debts
and liabilities (including contingent liabilities and other commitments) beyond
its ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be received by Trustor and the amounts to be payable on or in
respect of obligations of Trustor).

 

7.12 General Facts. No statement of fact made by or on behalf of Trustor or any
Additional Essential Party in this Agreement or in any of the other Loan
Documents contains any untrue statement of a material fact or omits to state any
material fact necessary to make statements contained herein or therein not
misleading. There is no fact presently known to Trustor which has not been
disclosed to Beneficiary which adversely affects, nor as far as Trustor can
foresee, might adversely affect, any of the Properties or the business,
operations or condition (financial or otherwise) of Trustor or any Additional
Essential Party.

 

7.13 Representations and Warranties on Leases. Trustor represents and warrants
to Beneficiary with respect to leases of each of the Properties that: (1) the
rent roll delivered to Beneficiary is true and correct in all material respects,
and the leases are valid and in and full force and effect; (2) the leases
(including amendments) are in writing, and there are no oral agreements with
respect thereto; (3) the copies of the leases delivered to Beneficiary are true
and complete; (4) to the knowledge of Trustor, neither the landlord nor any
tenant is in default under any of the leases; (5) Trustor has no knowledge of
any notice of termination or default with respect to any lease; (6) Trustor has
not assigned or pledged any of the leases, the rents or any interests therein
except to Beneficiary; (7) no tenant or other party has an option to purchase
all or any portion of any of the Properties; (8) no tenant has the right to
terminate its lease prior to expiration of the stated term of such lease, except
as stated in each such lease; and (9) no tenant has prepaid more than one
month’s rent in advance (except for bona fide security deposits not in excess of
an amount equal to one month’s rent).

 

7.14 Physical Condition of Properties. There are no material physical or
mechanical defects of any of the Properties, including, without limitation, the
structural and load bearing components of the Properties, the roof(s), the
parking lot(s), the plumbing, heating, air conditioning and electrical systems,
and all such items are in good operating condition, ordinary wear and tear
excepted.

 

7.15 Accuracy of Documents and Instruments. The survey, mechanical and
structural plans and specifications, soil reports, leases, certificates of
occupancy, warranties, operating statements, rent roll and income and expense
reports, and all other books and records relating to any of the Properties and
all other contracts or documents delivered to Beneficiary in connection with
this Agreement are true, correct and complete copies of such documents, and are
in full force and effect, without default by (or notice of default to) any
party.

 



 31Deed of Trust

 

 

7.16 Condemnation. Trustor does not have knowledge of any condemnation,
environmental, zoning or other land-use regulation proceedings, either
instituted or planned to be instituted, which would detrimentally affect the
use, operation or value of any of the Properties, nor has Trustor received
notice of any special assessment proceedings affecting any of the Properties.

 

7.17 No Litigation. There is no litigation pending or, after due and diligent
inquiry, to the best of Trustor’s knowledge threatened, against Trustor or any
tenant at any of the Properties that might detrimentally affect the value or the
use or operation of any of the Properties for its intended purpose or the
ability of Trustor to perform its obligations under this Agreement.

 

7.18 Title to Properties. Trustor is the legal and equitable owner of each of
the Properties, with full right to convey a security interest in the same, and
without limiting the generality of the foregoing, Trustor has not granted any
option or right of first refusal or first opportunity to any party to acquire
any interest in any of the Properties.

 

7.19 Wetlands. No portion of any of the Properties is located in a wetland area,
as defined by applicable laws, or in a designated or recognized floodplain,
flood plain district, flood hazard area or area of similar characterization. No
commercial use of any portion of any of the Properties will violate any
requirement of the United States Corps of Engineers or laws relating to wetland
areas.

 

7.20 No Anticipated Lease Terminations. Except as may have been disclosed in
writing to Beneficiary, none of the tenants at any of the Properties has
indicated to Trustor either orally or in writing its intent to terminate its
respective lease prior to expiration of the respective term of such Lease.

 

8. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, TRUSTOR AND
BENEFICIARY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS DEED OF TRUST, THE LOAN, OR ANY OTHER LOAN DOCUMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR
WRITTEN) OR ACTION OF BENEFICIARY, TRUSTOR OR TRUSTEE OR ANY EXERCISE BY ANY
PARTY OF THEIR RESPECTIVE RIGHTS UNDER THE LOAN DOCUMENTS OR IN ANY WAY RELATING
TO THE LOAN OR ANY OF THE PROPERTIES. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
BENEFICIARY TO MAKE THE LOAN TO TRUSTOR.

 

9. Principles of Construction. In the event of any inconsistencies between the
terms and conditions of this Section 9 and the terms and conditions of this Deed
of Trust, the terms and Conditions of this Section 9 shall control and be
binding.

 

9.1 Fixture Filing. Without limiting any provision of this Deed of Trust, this
Deed of Trust shall also constitute and be effective as a financing statement
covering accounts subject to subsection (e) of Section 9.103 of the Texas
Business and Commerce Code, as amended (or any successor statute thereof).

 

9.2 SPECIFIC NOTICE. IT IS EXPRESSLY AGREED AND UNDERSTOOD THAT THIS DEED OF
TRUST INCLUDES INDEMNIFICATION PROVISIONS WHICH, IN CERTAIN CIRCUMSTANCES, COULD
INCLUDE AN INDEMNIFICATION BY TRUSTOR OF BENEFICIARY FROM CLAIMS OR LOSSES
ARISING AS A RESULT OF BENEFICIARY’S OWN NEGLIGENCE.

 



 32Deed of Trust

 

 

9.3 Foreclosure. Upon the occurrence and during the continuance of an Event of
Default, Beneficiary may request Trustee to proceed with foreclosure under the
power of sale which is hereby conferred. Such foreclosure to be accomplished in
accordance with the following provisions:

 

9.3.1 Public Sale. Trustee is hereby authorized and empowered, and it shall be
Trustee’s special duty, upon such request of Beneficiary, to sell the Real
Property, or any part thereof at public auction to the highest bidder for cash,
with or without having taken possession of same. Any such sale (including notice
thereof) shall comply with the applicable requirements. At the time of the sale
of Section 51.002 of the Texas Property Code or, if and to the extent such
statute is not then in force, with the applicable requirements, at the time of
the sale, of the successor statute or statutes, if any, governing sales of Texas
real property under powers of sale conferred by deeds of trust. If there is no
statute in force at the time of the sale governing sales of Texas real property
under powers of sale conferred by deeds of trust, such sale shall comply with
applicable law.

 

9.3.2 Sale Subject to Unmatured Indebtedness. In addition to the rights and
powers of sale granted under the preceding provisions of this subsection, if
default is made in the payment of any installment of the indebtedness secured
hereby, beyond any applicable notice and cure period, Beneficiary may, at
Beneficiary’s option, at once or at any time thereafter while any matured
installment remains unpaid, without declaring the entire indebtedness secured
hereby to be due and payable, orally or in writing direct Trustee to enforce
this trust and to sell the Real Property subject to such unmatured indebtedness
and to the rights, powers, liens, security interests, and assignments securing
or providing recourse for payment of such unmatured indebtedness, in the same
manner, all as provided in the preceding provisions of this subsection. Sales
made without maturing the indebtedness secured hereby may be made hereunder
whenever there is a default in the payment of any installment of the
indebtedness secured hereby beyond any applicable notice and cure period,
without exhausting the power of sale granted hereby, and without affecting in
any way the power of sale granted under this subsection, the unmatured balance
of the indebtedness secured hereby or the rights, powers, liens, security
interests, and assignments securing or providing recourse for payment of the
indebtedness secured hereby.

 

9.3.3 Partial Foreclosure. Sale of a part of the Real Property shall not exhaust
the power of sale, but sales may be made from time to time until the
indebtedness secured hereby is paid and the Obligations are performed and
discharged in full. It is intended by each of the foregoing provisions of this
subsection that Trustee may, after any request or direction by Beneficiary, sell
not only the Property and the Improvements, but also the fixtures and Personal
Property and other interests constituting a part of the Real Property or any
part thereof, along with the Property and the Improvements or any part thereof,
as a unit and as a part of a single sale, or may sell at any time or from time
to time any part or parts of the Real Property separately from the remainder of
the Real Property. It shall not be necessary to have present or to exhibit at
any sale any of the Real Property.

 

9.3.4 Trustee’s Deeds. After any sale under this subsection, Trustee shall make
good and sufficient deeds, assignments, and other conveyances to the purchaser
or purchasers thereunder in the name of Trustor, conveying the Real Property or
any part thereof so sold to the purchaser or purchasers with general warranty of
title by Trustor. It is agreed that in any deeds, assignments or other
conveyances given by Trustee, any and all statements of fact or other recitals
therein made as to the identity of Beneficiary, the occurrence or existence of
any Event of Default, the notice of intention to accelerate, or acceleration of,
the maturity of the indebtedness secured hereby, the request to sell, notice of
sale, time, place, terms and manner of sale, and receipt, distribution, and
application of the money realized therefrom, the due and proper appointment of a
substitute Trustee, and without being limited by the foregoing, any other act or
thing having been duly done by or on behalf of Beneficiary or by or on behalf of
Trustee, shall be taken by all courts of law and equity as prima facie evidence
that such statements or recitals state true, correct, and complete facts and are
to be so accepted, and Trustor does hereby ratify and confirm any and all acts
that Trustee may lawfully do in the premises by virtue hereof.

 



 33Deed of Trust

 

 

9.4 Special Texas Provisions

 

9.4.1 Acceleration; Remedies. Beneficiary shall give notice to Trustor prior to
acceleration following Trustor's breach of any covenant or agreement in this
Deed of Trust. The notice shall specify: (a) the default; (b) the action
required to cure the default; (c) the date by which the default must be cured;
and (d) that failure to cure the default on or before the date specified in the
notice will result in acceleration of the sums secured by this Deed of Trust and
sale of the Property. If the default is not cured on or before the date
specified in the notice, Beneficiary at its option may require immediate payment
in full of all sums secured by this Deed of Trust without further demand and may
invoke the power of sale and any other remedies permitted by applicable law.
Beneficiary shall be entitled to collect all expenses incurred in pursuing the
remedies provided in this Section 9.4, including, but not limited to, reasonable
attorneys' fees in the amount allowable under applicable state law and costs of
title evidence.

 

If Beneficiary invokes the power of sale, Beneficiary or Trustee shall give
notice of the time, place and terms of sale by posting and filing the notice at
least 21 days prior to sale as provided by applicable law. Beneficiary shall
mail a copy of the notice of sale to Trustor and to each person who is obligated
to pay the debt in the time and the manner prescribed by applicable law. The
affidavit of any person having knowledge of the facts to the effect that
required notices were posted, filed or mailed will be prima facie evidence of
the facts recited in the affidavit. The sale shall be a public sale at auction
held between the hours of 10 a.m. and 4 p.m. on the first Tuesday of the month.
Trustor authorizes Trustee to sell the Property to the highest bidder for cash
in one or more parcels and in any order Trustee determines. Beneficiary or its
designee may purchase the Property at any sale.

 

Trustee shall deliver to the purchaser Trustee's deed conveying indefeasible
title to the Property with covenants of general warranty. Trustor covenants and
agrees to defend generally the purchaser's title to the Property against all
claims and demands. The recitals in the Trustee's deed shall be prima facie
evidence of the truth of the statements made therein. At any time before the
sale, Beneficiary may direct Trustee to abandon the sale and may at any time
thereafter direct Trustee to again commence foreclosure. Whether or not
foreclosure is commenced by Trustee, Beneficiary may at any time after an Event
of Default occurs, institute suit for collection of all or any part of the debt
or foreclosure of the lien of this Deed of Trust or both. If Beneficiary
institutes suit for collection of the debt and foreclosure of the lien of this
Deed of Trust, Beneficiary may at any time before the entry of final judgment
dismiss the same and require Trustee to sell the Property in accordance with the
provisions of this Deed of Trust. No single sale or series of sales under this
Deed of Trust or by judicial foreclosure will extinguish the lien or exhaust the
power of sale under this Deed of Trust except with respect to the items of
property sold. Trustee shall apply the proceeds of the sale in the following
order: (a) to all expenses of the sale, including, but not limited to,
reasonable Trustee's and attorneys' fees in the amount allowable under
applicable state law; (b) to all sums secured by this Deed of Trust; and (c) any
excess to the person or persons legally entitled to it. If the Property is sold
pursuant to this Section 9.4, Trustor or any person holding possession of the
Property through Trustor shall immediately surrender possession of the Property
to the purchaser at that sale. If possession is not surrendered, Trustor or such
person shall be a tenant at sufferance and may be removed by writ of possession.

 

9.4.2 Waiver of Notice of Intention to Accelerate. Trustor waives the right to
notice of default, notice of intention to accelerate or notice of intention to
require immediate payment in full of all sums secured by this Deed of Trust
except as provided in this Section 9.4.

 



 34Deed of Trust

 

 

9.4.3 Release. Upon payment of all sums secured by this Deed of Trust,
Beneficiary shall release this Deed of Trust. Trustor shall pay any recordation
costs.

 

9.4.4 Market Value of the Property. In the event of a foreclosure sale, Trustor
agrees as follows: Notwithstanding the provisions of Sections 51.003, 51.004 and
51.005 of the Texas Property Code (as the same may be amended from time to
time), and to the extent permitted by law, Trustor agrees that the following
shall be the basis for the finder of facts’ determination of the fair market
value of the Property as of the date of the foreclosure sale in proceedings
governed by Sections 51.003, 51.004 and 51.005 of the Texas Property Code (as
amended from time to time):

 

(a) The Property shall be valued in an “as is” condition as of the date of the
foreclosure sale, without any assumption or expectation that the Property will
be repaired or improved in any manner before a resale of the Property after
foreclosure;

 

(b) The valuation shall be based upon an assumption that the foreclosure
purchaser desires a resale of the Property for cash promptly (but no later than
12 months) following the foreclosure sale;

 

(c) All reasonable closing costs customarily borne by the seller in a commercial
real estate transaction should be deducted from the gross fair market value of
the Property, including, without limitation, brokerage commissions, title
insurance, a survey of the Property, tax prorations, attorney’s fees and
marketing costs;

 

(d) The gross fair market value of the Property shall be further discounted to
account for any estimated holding costs associated with maintaining the Property
pending sale, including, without limitation, utilities expenses, property
management fees, taxes and assessments to the extent not accounted for in
subparagraph (iii) above and other maintenance expenses; and

 

(e) Any expert opinion testimony given or considered in connection with a
determination of the fair market value of the Property must be given by persons
having at least five years’ experience in appraising property similar to the
Property and who have conducted and prepared a complete written appraisal of the
Property, taking into consideration the factors set forth above.

 

9.4.5 Waiver. In addition to the other waivers set forth in the Deed of Trust,
to the extent that Trustor may lawfully do so, Trustor expressly waives and
relinquishes any right or remedy which it may have or be able to assert by
reason of the provisions of Chapter 34 of the Business and Commerce Code of the
State of Texas, pertaining to the rights and remedies of sureties. All of the
waivers set forth in the Deed of Trust are limited to the extent allowed by
Texas law.

 



 35Deed of Trust

 

 

9.4.6 Limitation on Interest. All agreements between Trustor and Beneficiary,
whether now existing or hereafter arising and whether written or oral, are
expressly limited so that in no contingency or event whatsoever shall the amount
paid, or agreed to be paid, to Beneficiary for the use, forbearance, or
detention of the money to be loaned pursuant to the Note or otherwise, or for
the performance or payment of any covenant or obligation contained herein,
exceed the maximum amount permissible under Applicable Law. If from any
circumstance whatsoever fulfillment of any provision hereof at the time
performance of such provision shall be due shall involve transcending the limit
of validity prescribed by law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstance Beneficiary shall ever receive as interest under such Note or this
Deed of Trust or otherwise an amount that would exceed the highest lawful rate,
such amount that would be excessive interest shall be applied to the reduction
of the principal amount owing under the Note or on account of the other
indebtedness secured hereby and not to the payment of interest or if such
excessive interest exceeds the unpaid balance of principal of the Note and such
other indebtedness, such excess shall be refunded to Trustor, or to the maker of
the Note or other evidence of indebtedness if other than Trustor. All sums paid
or agreed to be paid to Beneficiary for the use, forbearance, or detention of
the indebtedness secured hereby shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
such indebtedness until payment in full so that the actual rate of interest on
account of such indebtedness is uniform throughout the term thereof. In
determining if Beneficiary had received anything of value deemed interest by
applicable law that would exceed the Maximum Rate, Trustor and Beneficiary shall
also, to the maximum extent permissible under applicable law, (a) characterize
any non-principal payment as an expense, fee or premium rather than interest;
and (b) exclude voluntary prepayments and the effects thereof. The terms and
provisions of this Section shall control and supersede every other provision of
all agreements between Trustor, the maker of the Note or other evidence of
indebtedness if other than Trustor, and Beneficiary. In no event shall the
provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving tri-party accounts) apply to the
Note and/or the Obligations. Notwithstanding anything contained herein to the
contrary, or in an of the other Loan Documents, it is not the intention of
Beneficiary to accelerate the maturity of any interest that has not accrued at
the time of such acceleration or to collect unearned interest at the time of
such acceleration.

 

9.4.7 Security Agreement. With respect to any portion of the Property which
constitutes personal property or fixtures governed by the Uniform Commercial
Code, this Deed of Trust shall constitute a security agreement between Trustor
as the Debtor and Beneficiary as the Secured Party, and Trustor hereby grants to
Beneficiary a security interest in such portion of the Property. Cumulative of
all other rights of Beneficiary hereunder, Beneficiary shall have all of the
rights conferred upon secured parties by the Uniform Commercial Code. Trustor
will execute and deliver to Beneficiary all financing statements that may from
time to time be required by Beneficiary to establish and maintain the validity
and priority of the security interest of Beneficiary, or any modification
thereof, and all costs and expenses of any searches reasonably required by
Beneficiary. Beneficiary may exercise any or all of the remedies of a secured
party available to it under the Uniform Commercial Code with respect to such
property, and it is expressly agreed that if upon an Event of Default
Beneficiary should proceed to dispose of such property in accordance with the
provisions of the Uniform Commercial Code, then (10) days’ notice by Beneficiary
to Trustor shall be deemed to be reasonable notice under any provision of the
Uniform Commercial Code requiring such notice; provided, however, that
Beneficiary may at its option dispose of such property in accordance with
Beneficiary’s rights and remedies with respect to the real property pursuant to
the provisions of this Deed of Trust, in lieu of proceeding under the Uniform
Commercial Code.

 

9.4.8 Homestead Disclaimer. The Obligations evidenced by the Loan Documents are
solely for the purpose of carrying on a business of Trustor, and is not for
personal, family, household or agricultural purposes. The Property forms no part
of any property owned, used or claimed by Trustor as a residence or business
homestead and is not exempt from forced sale under the laws of the State in
which the Property is located. Trustor hereby disclaims and renounces each and
every claim to all or any portion of the Property as a homestead.

 

9.5 SECTION 26.02 NOTICE. IN ACCORDANCE WITH SECTION 26.02 OF THE UNIFORM
COMMERCIAL CODE, THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS EVIDENCING,
SECURING OR PERTAINING TO ALL OR ANY PORTION OF THE INDEBTEDNESS SECURED HEREBY
REPRESENT THE FINAL AGREEMENT BETWEEN TRUSTOR AND BENEFICIARY AS TO THE SUBJECT
MATTER THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS
OR SUBSEQUENT ORAL AGREEMENTS OF SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN SUCH PARTIES.

 



 36Deed of Trust

 

 

9.6 TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE NOTICE.
(A) TRUSTOR IS REQUIRED TO (i) KEEP THE REAL PROPERTY INSURED AGAINST DAMAGE IN
THE AMOUNT SPECIFIED HEREIN; (ii) PURCHASE THE INSURANCE FROM AN INSURER THAT IS
AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES
INSURER OR OTHERWISE AS PROVIDED HEREIN; AND (iii) NAME BENEFICIARY AS THE
PERSON TO BE PAID UNDER THE POLICY IN THE EVENT OF A LOSS AS PROVIDED HEREIN;
(B) SUBJECT TO THE PROVISIONS HEREOF, TRUSTOR MUST, IF REQUIRED BY BENEFICIARY,
DELIVER TO BENEFICIARY A COPY OF THE POLICY AND PROOF OF THE PAYMENT OF
PREMIUMS; AND (C) SUBJECT TO THE PROVISIONS HEREOF, IF TRUSTOR FAILS TO MEET ANY
REQUIREMENT LISTED IN THE FOREGOING SUBPARTS (A) OR (B), BENEFICIARY MAY OBTAIN
COLLATERAL PROTECTION INSURANCE ON BEHALF OF TRUSTOR AT TRUSTOR’S EXPENSE.

 

[Signatures begin on the following page]

 



 37Deed of Trust

 



 

IN WITNESS WHEREOF, Trustor has executed this Deed of Trust on the day and year
set forth above.

 

  REVEN HOUSING TEXAS, LLC,   a Delaware limited liability company       By:
Reven Housing REIT, Inc.,     a Maryland corporation,     its Sole Member      
      By: /s/ Thad Meyer     Name: Thad Meyer     Title: Chief Financial Officer

 



  Deed of Trust

 

 

STATE OF CALIFORNIA )     )   COUNTY OF _____________________ )  

 

On ____________________, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

  Notary Public  

 



  Deed of Trust

 



 

Exhibit “A”

 

Legal Description

 

[see attached]

 



  

SILVERGATE BANK

Addendum To Deed of Trust

 

 

Exhibit “B”

 

ADDENDUM TO DEED OF TRUST

 

The following provisions are made a part of the Deed of Trust with Security
Agreement, Assignment of Leases and Fixture Filing (the “Deed of Trust”) to
which this Addendum is attached:

 

1. Certain Limitations on Beneficiary’s Remedies. The Note secured hereby
contains certain provisions which impose certain limitations on Beneficiary’s
right, otherwise available under this Deed of Trust or at law, to enforce
against Trustor a judgment imposing personal liability on Trustor for a
deficiency in payment of the indebtedness evidenced by the Note.

 

2. Impounds for Insurance. The obligation to make payments under Section 6.5 as
to insurance (other than flood insurance) shall only apply (a) if Trustor fails
for any reason to make payment prior to when due of any premium for any policy
of insurance carried under Section 6.4 (or fails to provide timely evidence of
such payment of insurance as provided herein), or (b) at Beneficiary’s option
exercised at any time during the existence of any Event of Default. By way of
clarification, Section 6.5 impound obligations apply to all flood insurance
premiums.

 

3. Additional Essential Party. “Additional Essential Parties” shall mean Reven
Housing REIT, Inc., a Maryland corporation.

 

4. Notice. The address of the Trustor for notice pursuant to Section 6.39 of the
Deed of Trust is as follows:

 

Reven Housing Texas, LLC

7911 Herschel Avenue

Suite 201

La Jolla, California 92037

Attention: Thad Meyer

 

5. Principal Amount. The principal amount of the Note is $7,570,000.00

 

Payment obligations under the Loan are absolute and unconditional without any
right of rescission, setoff, counterclaim or defense for any reason against
Beneficiary. Trustor is unconditionally and irrevocably obligated to make the
payments required under the Loan Documents notwithstanding any damage to,
defects in or destruction of any part of any of the Properties or any other
event, including obsolescence of any property or improvements.

 



  

SILVERGATE BANK

Addendum To Deed of Trust

